



Exhibit 10.64

PURCHASE AGREEMENT

AND ESCROW INSTRUCTIONS




THIS PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS (“Agreement”) is entered into as
of the later date of the signatures of the parties as shown on the signature
page hereof, by and among Jackson-Shaw / Northport Limited Partnership, a Nevada
limited partnership (“Seller”), Bedford Property Investors, Inc., a Maryland
corporation (“Bedford”), and Jackson-Shaw /  Northport III Limited Partnership,
a Nevada limited partnership (“Optionor”) as to the provisions of Article 13
only, for the sale to Bedford of the Property (defined in Section 1.2.10)
located in the City of North Las Vegas (the “City”), County of Clark (the
“County”), and State of Nevada (the “State”).  In consideration of the mutual
covenants and agreements set forth in this Agreement Bedford and Seller agree as
follows.




ARTICLE 1

DEFINITIONS AND EXHIBITS




1.1

Defined Business Terms.  Each of the following business terms, when used herein
with an initial capital letter, shall have the meaning ascribed to it as
follows:




1.1.1

“Agreement Date” is the later date of the signatures of the parties as shown on
the signature page hereof .




1.1.2

“Closing” and “Closing Date” shall be fifteen days after the end of the
Inspection Period (defined in Section 1.1.4), provided, however, that if such
date falls on a Saturday, Sunday or legal holiday, the time shall be extended to
the next business day; and shall be the date upon which the Deed (defined in
Section 1.2.4) is recorded in the Official Records of the County.  




1.1.3

“Deposit” is Two Hundred Thousand Dollars ($200,000.00).

1.1.4

“Inspection Period” means the period expiring at 6:00 p.m. San Francisco time 30
days after the later of (i) the Agreement Date or (ii) Bedford’s receipt of the
Due Diligence Materials (defined in Section 6.1).  If Bedford tenders the
Inspection Approval Notice (defined in Section 6.3) approving Inspection
Matters, the Inspection Period is deemed ended on the date Seller receives the
Inspection Approval Notice.  




1.1.5

“Purchase Price” is Seventeen Million Eight Hundred Fifteen Thousand Dollars
($17,815, 000.00 ).




1.2

Other Defined Terms.  In addition to the terms defined in Section 1.1 and
elsewhere throughout this Agreement, each of the following terms, when used
herein with an initial capital letter, shall have the meaning ascribed to it as
follows:




1.2.1

“Additional Land” means the parcel of land described on Exhibit A1 or, if such
parcel has been lawfully subdivided or its boundaries lawfully changed by Seller
at its expense in a configuration approved by Bedford, which approval shall not
be unreasonably withheld, prior to the Closing Date, that portion of said parcel
sufficient to provide Bedford with a minimum of 649 parking spaces including the
Real Property Parking Spaces (defined in Section 1.2.10 (c)).

1.2.2

“Broker” means Cushman & Wakefield of Nevada, Inc., located at 3930 Howard
Hughes Parkway, Suite 250, Las Vegas, Nevada  89109, Attn.:  Perry Muscelli,
telephone (702) 796-7900.




1.2.3

“Code” means the Internal Revenue Code of 1986, as amended.

1.2.4

“Deed” means the Grant Bargain and Sale Deed conveying to Bedford title to the
Real Property, Additional Land, Appurtenances and Improvements as provided in
Section 8.3.1.




1.2.5

“Environmental Laws” mean any federal, state, local or administrative agency
ordinance, law, rule, regulation, order or requirement relating to environmental
conditions, Hazardous Materials or medical waste.




1.2.6

“Escrow” means that certain Escrow to be opened with the Escrow Holder (defined
in Section 1.2.7) with respect to this Agreement and the Closing of the sale of
the Property.




1.2.7

“Escrow Holder” means First American Title Company located at 900 S. Pavilion
Center, Suite 190, Las Vegas, Nevada 89144; Attention:  Sharon Silverberg; FAX:
 (702) 433-2252 , as agent for First American Title Guaranty Company located at
1850 Mt. Diablo Blvd., Suite 300, Walnut Creek, CA  94596; Attention:  Pam
Nicolini; FAX:  (925) 927-2180.




1.2.8

“Hazardous Materials” means any substance, chemical, waste or other material
which is listed, defined or otherwise identified as “hazardous” or “toxic” under
any of the Environmental Laws, including, without limitation, formaldehyde,
urea, polychlorinated biphenyls, petroleum, petroleum products or by-products,
crude oil, natural gas, natural gas liquids, liquefied natural gas, or synthetic
gas usable for fuel or mixture thereof, radon, asbestos or any by-product of
same, in excess of acceptable levels or quantities under applicable governmental
law, regulation or ordinance.




1.2.9

“Leases” mean all leases with Tenants (hereafter defined) in effect on the
Agreement Date or which are executed subsequent to the Agreement Date in
accordance with the provisions of Section 10.1.4, which are to be assigned to
Bedford at the Close of Escrow.  




1.2.10

“Property” means all of the items referred to in subparagraphs (a), (b), (c),
(d), and (e) below:

(a)

Real Property.  All that certain real property commonly known as Northport Phase
I, consisting of approximately 9.19 acres of land located in Clark County,
Nevada, being all of the development commonly known as Northport Business
Center, at the southeast corner of Cheyenne Avenue and Barnett Avenue, North Las
Vegas, Nevada, all as more particularly described in Exhibit A attached hereto
(the “Real Property”) and the Additional Land;

(b)

Appurtenances.  All transferable rights, privileges and easements appurtenant to
the Real Property, including, without limitation, (1) all minerals, oil, gas and
other hydrocarbon substances on and under the Real Property, (2) all development
rights, air rights, water, water rights and water stock relating to the Real
Property, (3) all other easements, rights-of-ways or appurtenances used in
connection with the beneficial use and enjoyment of the Real Property which run
with the land, (4) all right, title and interest of Seller in and to any
streets, alley, passages, and other appurtenances included in, adjacent to or
used in connection with the Real Property, before or after the vacation thereof
(all of which are collectively referred to as the “Appurtenances”);

(c)

Improvements.  All improvements and fixtures located on the Real Property,
excluding any fixtures owned by Tenants, but including, without limitation, six
buildings containing approximately 126,209 rentable square feet of space, as
well as all other buildings and structures presently located on the Real
Property, all apparatus, equipment and appliances used in connection with the
operation or occupancy of the Real Property, such as heating and air
conditioning systems and facilities used to provide any utility services,
refrigeration, ventilation, recreation or other services on the Real Property,
and along with the number of parking spaces (the “Real Property Parking Spaces”)
located on the Real Property as shown on the Survey (all of which are
collectively referred to as the “Improvements”);

(d)

Personal Property.  All personal property owned by Seller located on or in or
used in connection with the Real Property and Improvements, including without
limitation, the personal property described in Exhibit B attached hereto (the
“Personal Property”); and

(e)

Intangible Property.  All of the interest of Seller in any transferable
intangible personal property now or hereafter owned by Seller and used in the
ownership, use and operation of the Real Property, Improvements and Personal
Property, including, without limitation, (1) all entitlements and approvals,
building permits, zoning approvals, variances, conditional use permits and any
and all documents and work products relating thereto in which Seller has an
interest; (2) all warranties or guaranties for the Improvements or Personal
Property; and (3) all contract or lease rights, agreements, utility contracts or
other rights relating to the ownership, use and operation of the Property, as
defined below (all of which are collectively referred to as the “Intangible
Property”).  The foregoing notwithstanding, Intangible Property shall
specifically exclude (i) all refunds, rebates and deposits payable to Seller,
and (ii) all copyrights, logo designs, trademarks, trade names, service marks
 associated with the Real Property or the Improvements, including without
limitation the name “Northport,” as Seller and/or its affiliates intend to use
such copyrights, logo designs, trademarks, trade names, service marks in the
ownership and development of the land adjoining the Real Property.
 Notwithstanding the foregoing, Seller shall cause to be granted to Bedford a
license to use the name “Northport” in connection with Bedfords marketing and
leasing of the Property and the Option Property.

1.2.11

“Qualifying Lease” means a fully executed lease with a third party tenant
meeting all of the following criteria:  (i) minimum base rent of $1.10/square
foot/month, nnn, with annual rental increases of no less than 2%, applied each
year; (ii) minimum lease term of four years; (iii) tenant improvement allowance
of not more than $32.00 per square foot for the entire leased area of Suite 601
(defined in Section 1.2.17) and of not more than $1.78 per square foot for
flooring for Suites 603 and 604 (respectively, the “Vacant Suite TI Allowance”);
(iv) the tenant has been approved by Bedford as meeting creditworthiness
standards consistent with existing tenants, which approval shall not be
unreasonably withheld; (v) the other lease terms are reasonably similar to the
Leases; and (vi) after the Closing Date, the lease is on Bedford’s form.  A
lease with an existing Tenant that is relocating suites or downsizing would not
be considered a Qualifying Lease unless such relocation involves a net decrease
in the area of the Vacant Suites.  

1.2.12

“Survey” means a survey or updated survey of the Real Property, Additional Land,
Option Property, Appurtenances and Improvements.   Seller shall be responsible
for obtaining the Survey at Bedford’s expense .   Seller agrees to reimburse
Bedford outside of Escrow one-half (1/2) the cost of such Survey, provided, that
in the event Bedford and Seller consummate the transaction contemplated by this
Agreement, Seller shall be credited the amount of such reimbursement at Closing.
 The Survey shall be in a form sufficient to enable the Title Company to issue
the Title Policy without boundary, encroachment or survey exceptions, excluding
any parking lot encroachments .

1.2.13

“Survey Matters” mean any matters that are disclosed on the Survey.




1.2.14

“Tenant” means each tenant under any of the Leases (collectively “Tenants”).




1.2.15

“Title Company” means the title insurance division or affiliate of Escrow
Holder.




1.2.16

“Title Exceptions” means all of the exceptions to title (excluding the Title
Company’s preprinted standard exceptions) listed on the Title Commitment
(defined in Section 4.1).




1.2.17

“Vacant Suites” mean Suites 3825-601, 5,258 sf (“Suite 601”); 3825-603, 3,838 sf
(“Suite 603”); and 3825-604, 3,990 sf (“Suite 604”) of the Property, each of
which are vacant as of the Agreement Date and which, in the aggregate, contain
13,086 rentable square feet of space.




1.3

Exhibits: Attached hereto and forming an integral part of this Agreement are the
following exhibits, all of which are incorporated into this Agreement as fully
as if the contents thereof were set out in full herein at each point of
reference thereto:

Exhibit A

-

Legal Description

Exhibit A1

-

Legal Description of Additional Land

Exhibit B

-

Description of Personal Property

Exhibit C

-

Grant Bargain and Sale Deed

Exhibit D

-

Bill of Sale and Assignment

Exhibit E

-

Rent Roll

Exhibit F

-

Form of Notice to Tenants

Exhibit G

-

Form of Tenant Estoppel Certificate

Exhibit H

-

Financial Agreement and Escrow Instructions

Exhibit I

-

Legal Description of Option Property




ARTICLE 2

PURCHASE AND SALE




Seller agrees to sell the Property to Bedford, and Bedford agrees to purchase
the Property from Seller, on all of the terms and conditions hereinafter set
forth.




ARTICLE 3

FINANCIAL TERMS




3.1

Purchase Price.  The total Purchase Price for the Property shall be paid in cash
to Seller at the Close of Escrow.




3.2

Terms of Payment.  Bedford shall pay the Purchase Price to Seller as follows:




3.2.1

Deposit.  Within three business days after the Agreement Date, Bedford shall
deliver to Escrow Holder the amount of the Deposit in immediately available
funds.




3.2.2

Investment of the Deposit.  Bedford may instruct the Escrow Holder to invest the
Deposit in an interest bearing bank account.  All interest or other income
thereon shall belong to Bedford and shall be remitted to Bedford as and when
received by Escrow Holder, irrespective of the disposition of the Deposit
itself.




3.2.3

Application of the Deposit.  The Deposit shall be non-refundable and the
property of Seller only if, when, and after Bedford delivers to Seller and
Escrow Holder all of the following:  (i) the Title Notice (defined in Section
4.3), (ii) the Estoppel Notice (defined in Section 11.1.4), and (iii) the
Inspection Approval Notice (defined in Section 6.3).  If any of the Title
Notice, the Estoppel Notice or the Inspection Approval Notice is not timely
delivered by Bedford, this Agreement shall be terminated according to its terms
and the Deposit returned to Bedford.  If the sale of the Property is
consummated, the Deposit shall be applied toward the Purchase Price.  Until the
expiration of the Inspection Period, Escrow Holder shall release the Deposit to
Bedford upon the sole instruction of Bedford with notice to Seller, and upon
such release, this Agreement is terminated.




3.2.4

Payment of the Purchase Price.  On or before the Closing Date, Bedford shall
deposit the balance of the Purchase Price with Escrow Holder in immediately
available funds.  The amount required to be deposited hereunder shall be reduced
by the amount of the Deposit and by all credits due Bedford under this
Agreement, and increased by all items chargeable to Bedford under this
Agreement.  Any interest earned on said funds prior to the Closing Date shall be
paid to Bedford.




3.2.5

Holdback.  The total amount of Seller’s obligation under the Financial
Agreement, in the amount of $389,439.36, shall be held in Escrow in an interest
bearing account with interest paid to Seller (the “Escrow Holdback”) from the
Purchase Price as security for the payment of Seller’s obligation in accordance
with the terms of the Financial Agreement (defined in Section 11.1.6).




ARTICLE 4

APPROVAL OF TITLE




4.1

Title Commitment.  Within seven business days after the Agreement Date, Seller
shall arrange for delivery to Bedford, a preliminary title report or commitment
for an ALTA owner’s policy of title insurance, covering the Real Property and
the Option Property , issued by the Title Company, together with legible copies
of all exceptions and matters of record referred to therein (said preliminary
report or commitment, together with the materials referred to above shall be
referred to as the “Title Commitment”).  The Title Commitment shall show that
Seller has title to the Property and that Optionor has title to the Option
Property.




4.2

Title and Survey Review.  Bedford shall have until seven days after receipt of
both the Title Commitment and the Survey to notify Seller in writing of any
Title Exceptions that are not acceptable to Bedford (all such items shall be
referred to as “Title Objections”).  The failure of Bedford to provide written
notice of Title Objections shall be deemed a notice that all Title Exceptions
are Title Objections.




4.3

Seller’s Right to Cure.  Within seven days after receipt of Bedford’s written
notice of Title Objections, Seller shall provide written notice to Bedford and
Escrow Holder as to which, if any, of the Title Objections Seller shall cause to
be removed of record or otherwise cured to the satisfaction of Bedford in its
discretion by the Closing Date (the exceptions which Seller agrees to cause to
be removed are the “Approved Title Objections”).  Seller must cure all
exceptions relating to deeds of trust, mortgages, liens or other encumbrances
representing monetary liens (other than non-delinquent real property taxes and
assessments) which can be removed by the payment of money (“Monetary Liens”).
 If Seller elects not to cure all Title Objections, then Bedford shall have the
right, upon written notice to Seller, to acquire the Property subject to the
Title Objections, except for the Monetary Liens, without any abatement in the
Purchase Price.  Within seven days of receipt of Seller’s notice of the Approved
Title Objections, Bedford shall provide Seller and Escrow Holder written notice
(the “Title Notice”) of whether Bedford is electing to terminate this Agreement
or acquire the Property subject to the terms noted above.




If Seller does not remove an Approved Title Objection or Monetary Lien by the
Closing Date, Seller shall be in default under this Agreement, in which case,
Bedford, in addition to all other rights and remedies available under this
Agreement, at law or in equity, shall have the right, but not the obligation,
upon written notice to Seller, to (1) cancel this Agreement and receive a refund
of the Deposit or (2) acquire title to the Property subject to such Approved
Title Objection or Monetary Lien and reduce the Purchase Price by the amount to
remove or cure such Approved Title Objection or Monetary Lien.  In exercising
its rights under the preceding sentence, Bedford shall have the right, but not
the obligation, to adjourn the Closing Date for five days before making such an
election.




4.4

Permitted Exceptions.  The Title Exceptions except for (i) any Approved Title
Objections and (ii) the Monetary Liens are referred to herein as the “Permitted
Exceptions.”




4.5

Owner’s Policy.  At Closing, with costs allocated as set forth in Section 8.7.1
, Seller shall cause the Title Company to issue to Bedford a CLTA Owner’s Policy
of Title Insurance, and Bedford may cause the Title Company to issue to Bedford
an ALTA Owner’s Policy of Title Insurance (Form B, revised 10/17/70), with
extended coverage , in the amount of the Purchase Price, insuring that after the
Closing, Bedford has fee simple title to the Real Property, the Appurtenances
and the Improvements subject only to the Permitted Exceptions (“Title Policy”).
 Indemnification of the Title Company by Seller or any other party, in order to
induce the Title Company to insure over any Title Objections shall not be
allowed except with the prior written consent of Bedford, which shall not be
unreasonably withheld, after full disclosure to Bedford of the nature and
substance of the indemnity and the matter to be indemnified against.  Bedford
may upgrade the Title Policy at its sole cost and expense.




ARTICLE 5

ACCESS




5.1

Access to Information and Property.  From and after the date of this Agreement
and upon not less that one (1) day prior notice from Bedford, Seller shall allow
Bedford and its agents and consultants, continuing access during business hours
to at Seller’s Dallas, Texas and Las Vegas, Nevada offices (i) the books,
financial reports, and records of Seller relating to the operations of the
Property, (ii) all tenant files and correspondence relating to the Property and
the Leases, and (iii) the Property, including, without limitation, the right to
drill test wells and take soil borings.  Bedford shall exercise such access at
such times as deemed reasonably necessary to Bedford, provided testing of the
Property shall be performed only after reasonable notice to Seller.  Seller or
its agent shall escort Bedford and its vendors and/or contractors on the
Property to perform all testing.  Bedford shall fully restore and repair any
damage or alteration done to the Property by such testing.  Prior to any entry
upon the Property, Bedford shall obtain comprehensive liability insurance,
insuring Bedford's activities upon the Property, from a reputable, licensed
insurance company, with coverage not less than One Million Dollars
($1,000,000.00) per occurrence, and (likewise prior to any entry upon the
Property by Bedford) Bedford shall furnish Seller with a certificate evidencing
said insurance and evidencing that Seller has been named as an additional
insured thereon, which certificate shall expressly provide that there shall be
no cancellation or diminution of Seller's coverage thereunder without at least
twenty (20) days' prior written notice to Seller.  Bedford agrees to indemnify,
defend and hold Seller harmless from any damage or injury to persons or property
caused by Bedford or its authorized representatives during their entry and
investigations prior to Closing, but Bedford shall not be responsible for any
defects or contamination discovered as a result.  This indemnity shall survive
the termination of this Agreement or the Closing, as applicable, provided that
Seller must give notice of any claim it may have against Bedford under such
indemnity within three months of such termination or the Closing Date, as
applicable, if the claim involves damage to Seller’s Property.  




5.2

Tenants and Vendors.  Seller and its agents shall allow (and Seller hereby
authorizes) Bedford to contact, provided Seller has authorized each such
contact, any or all of (i) the Tenants under the Leases, (ii) the contracting
parties under any service contracts, (iii) the obligors under any warranties or
guarantees relating to the Property, with respect to determining and verifying
the precise terms and nature of their tenancies and contract rights, as the case
may be.  In addition, Seller shall afford Bedford access to all of Seller’s
Tenant correspondence files and other Tenant records with respect to the
Property.  Seller shall cooperate and lend prompt assistance to Bedford in
making any such contact and in obtaining such information.




5.3

Property Management Procedures.  Seller shall allow and assist Bedford and its
employees and agents in the observation and communication with the property
manager of the Property for the purpose of affording Bedford the opportunity to
gain familiarity with the operations and procedures for managing and operating
the Property.




ARTICLE 6

INSPECTION AND CONTINGENCIES




6.1

Due Diligence Materials.  Within five days after the Agreement Date, Seller
shall deliver to Bedford true and correct copies of all of the “Due Diligence
Materials” listed below for review and approval in Bedford’s sole discretion.
 Bedford shall notify Seller within five days after the date of receipt of the
Due Diligence Materials of any missing items of which Bedford is aware.  Bedford
shall promptly notify Seller if after the aforesaid five day period, Bedford
discovers that an item has not been furnished by Seller which was required to be
furnished under this section, and Seller shall promptly furnish such items to
Bedford.  The Due Diligence Materials to be provided by Seller, to the extent
such items are in Seller’s possession or control,  are as follows:

6.1.1

Contracts.  Copies of all certificates of occupancy, warranties and other
contracts or documents of significance to the Property in Seller’s possession or
control.

6.1.2

Financial Statements.  Financial records and statements, including:

(i)

annual operational statements as related to the operation of the Property, rent
roll, general ledgers and real estate tax bills for the last two full fiscal
years of operation of the Property or the life of the Property, whichever is
shorter;

(ii)

monthly operating statements for the Property for the previous twelve months or
the life of the Property, whichever is shorter (collectively, (i) and (ii) are
referred to herein as the “Operating Statements”). The Operating Statements for
the previous twelve month period shall include sufficient information to
calculate estimated taxable operating results;

(iii)

monthly cash flow statements for the Property for the previous twelve months,
and annual cash flow statements for the previous two fiscal years, or the life
of the Property, whichever is shorter, each stating all income, expense, capital
expenditures, cash receipts related to the operations of the Property, and cash
balances;

(iv)

the items set forth in (i) through (iii) shall be certified by Seller, to the
best of its knowledge, as being accurate; and

(v)

a receivables aging report or comparable report showing tenant payment
histories.

6.1.3

Leases.  Copies of all existing Leases (and amendments thereto) affecting the
Property, including without limitation, all amendments, modifications,
assignments of Leases and all subleases.

6.1.4

Contractors.  A schedule of any contractors currently retained by Seller in the
ongoing operation of the Property, setting forth names, compensation, term of
agreement and other pertinent information concerning such contractors.

6.1.5

Plans and Inspections.  Copies of the “as-built” plans and specifications for
the shell building of the Property, including structural, mechanical and
electrical plans.   Seller will make any tenant improvement plans in its
possession or control available to Bedford for inspection as set forth in
Section 5.1.  To the extent any plans are not in Seller’s possession or control,
Seller will cooperate with Bedford, at no expense to Seller, to obtain such
plans from the architects and engineers of record, including, without
limitation, copies of any geologic, or soils reports, and any engineer’s
inspection report of the central mechanical system.

6.1.6

Insurance Records.  Copies of (i) all pending claims filed against any casualty,
liability or other insurance policies affecting the Property; (ii) insurance
claims history for the Property; and (iii) any other loss control reports issued
by any insurance companies which have insured the Property in the past five
years or the life of the Property, whichever is shorter.  

6.1.7

Permits.  Copies of all governmental permits and certificates of occupancy for
the Property.

6.1.8

Environmental.  Copies of any Phase I, Phase II or other environmental reports
relating to the Property or the Option Property , including, without limitation,
any lab tests and communications from and with any governmental agency regarding
any environmental matter or remediation work at the Property.




6.1.9

Survey.  Copies of any boundary and topographical surveys of the Property or the
Option Property that are no older than three years as of the Agreement Date.




6.1.10

ADA.  To the extent in Seller’s possession or control, copies of any studies or
evaluations of the Property with respect to any issues relating to compliance
with or violations of the American’s with Disabilities Act.




6.1.11

Other.  Any other information pertaining to the Property or the Option Property
reasonably requested by Bedford.




6.2    Inspection Period.  As a condition to Bedford’s obligation to purchase
hereunder, Bedford shall be entitled to examine the Property , the Option
Property, any matters set forth in Section 5.,1 and the Due Diligence Materials
(the “Inspection Matters”).  The examination, analyses and studies shall be
completed during the Inspection Period.  Bedford may disapprove any Inspection
Matters in its sole and subjective discretion.

6.3

Notice.  Bedford shall provide Seller and Escrow Holder written notice of
approval or disapproval of the Inspection Matters (the “Inspection Approval
Notice”) prior to the expiration of the Inspection Period.  This Agreement shall
be deemed terminated on the expiration of the Inspection Period if Bedford does
not timely provide the Inspection Approval Notice to Seller and Escrow Holder.
 Upon actual or deemed termination, the Deposit shall be returned to Bedford,
and there shall be no further obligation on the part of either party except as
expressly set forth in this Agreement.  If Bedford does not give the Inspection
Approval Notice, or fails to subsequently close the transaction contemplated
under this Agreement, Bedford shall return all Due Diligence Materials to
Seller.  If Bedford provides an affirmative Inspection Approval Notice, then
Bedford shall be deemed to have approved the condition of the Property and
feasibility of this transaction, and shall be deemed to approve the condition
under Section 3.2.3(iii) of this Agreement regarding non-refundability of the
Deposit.




ARTICLE 7

LEASES AND SERVICE CONTRACTS




Attached hereto as Exhibit E is a “Rent Roll” for the Property that reflects all
Leases at the Property.  The Rent Roll includes a list of all Tenants under the
Leases; the termination date of each Lease; the rent payable under each Lease;
any renewal, extension, or expansion options; and the security deposit, if any,
posted by each Tenant as of the Agreement Date.  All service contracts for the
Property, which shall mean any contract between Seller and a third-party
affecting the Property which may be terminated without cause upon 30 days or
less notice, are to be terminated by Seller at the Close of Escrow.



















ARTICLE 8

ESCROW AND CLOSING




8.1

Closing.  The Closing shall occur on the Closing Date set forth in Section
1.1.2; provided, however, that Bedford may elect an earlier Closing Date on
three days prior notice to Seller.




8.2

Escrow.  Within three days after the Agreement Date, Bedford shall deliver a
fully executed copy of this Agreement to Escrow Holder.  This Agreement shall
constitute the joint escrow instructions of Bedford and Seller to Escrow Holder
and, upon the opening of escrow, Escrow Holder is authorized to act in
accordance with the terms of this Agreement.  Upon Escrow Holder’s request, the
parties shall execute such additional and supplementary escrow instructions as
may be appropriate or required by Escrow Holder to enable the Escrow Holder to
comply with the terms of this Agreement; provided, however, that if there is any
conflict or inconsistency between such general provisions and this Agreement,
this Agreement shall control.  The failure of a party to execute such
supplementary escrow instructions shall not affect the effectiveness of this
Agreement.




8.3

Seller Deliveries in Escrow.  Prior to the Closing, Seller shall deliver to
Escrow Holder the following:




8.3.1

Deed.  The Deed, in the form attached hereto as Exhibit C, duly executed and
acknowledged and a duly executed and acknowledged State of Nevada Declaration of
Value in the Title Company’s standard form.




8.3.2

Bill of Sale and Assignment.  The Bill of Sale and Assignment, in the form
attached hereto as Exhibit D (the “Bill of Sale and Assignment”), duly executed,
which conveys, transfers and assigns to Bedford all of the Personal Property,
Intangible Property, Leases (hereinafter defined) and all tenant security
deposits.




8.3.3

Rent Roll.  An updated Rent Roll, which shall be attached to the Bill of Sale
and Assignment as an Exhibit and certified by Seller as true and correct and
containing no changes or additions from the Rent Roll attached hereto as Exhibit
E, other than leases expressly approved in writing by Bedford as provided under
Section 10.1.5 hereof.  The updated Rent Roll shall contain the same categories
of information as provided in the Rent Roll attached hereto on Exhibit E.




8.3.4

Inventory.  A complete list of Personal Property owned by Seller and located on
or used in connection with the operation of the Property, being conveyed to
Bedford and certified by Seller as true and correct and containing no changes
from the list of Personal Property attached hereto as Exhibit B, except as
expressly provided in this Agreement.  The updated list shall be attached to the
Bill of Sale and Assignment as an Exhibit.




8.3.5

Seller’s Certificate.  A certificate executed by Seller, in form, scope, and
substance reasonably satisfactory to Bedford, certifying that, to the best of
Seller’s knowledge,  there have been no changes in the information and data
contained in the Due Diligence Materials delivered by Seller to Bedford, except
for changes previously disclosed to and approved in writing by Bedford.




8.3.6

FIRPTA Affidavit.  Either (i) an affidavit from Seller, in form, scope and
substance reasonably satisfactory to Bedford and Escrow Holder, reaffirming
Seller’s representation and warranty that it is not a foreign person under
Section 1445, et seq., of the Code, or (ii) a withholding certificate issued by
the Internal Revenue Service, pursuant to Section 1445(a)(4) of the Code and the
regulations promulgated thereunder, which excuses Bedford from any withholding
obligations under Section 1445 of the Code, or (iii) if Seller fails to deliver
the affidavit described in clause (i) above or the withholding certificate
described in clause (ii) above, a certificate, affidavit or other written
evidence sufficient to establish that Bedford is not otherwise required to
deduct and withhold a portion of the Purchase Price pursuant to the Code and the
regulations promulgated thereunder in connection with the transactions
contemplated herein.




8.3.7

Owner’s Affidavit.  Such affidavits, other evidence of title, partnership
agreements, certificates of partnership, corporate articles, by-laws,
certificates of good standing, resolutions, consents, evidence of authority to
enter into the transaction contemplated in this Agreement and the like from
Seller and/or other third parties as may be required by the Title Company, on or
in forms required by the Title Company in order to issue the Title Policy
(hereinafter defined) as specified in this Agreement, and/or as may be
reasonably required by Bedford.




8.3.8

Tenant Notice.  Written notice, in the form attached hereto as Exhibit F, duly
executed by Seller or its agent, to the Tenants under the Leases at the Property
informing them of the transfer of ownership of the Property.




8.3.9

Closing Statement.  Seller’s approval of the closing statement prepared by the
Escrow Holder.




8.3.10  Financial Agreement.  The Financial Agreement (defined in Section
11.1.6) duly executed by Seller.




8.4

Seller Deliveries to Bedford.  Concurrently with the Closing, or as soon
thereafter as possible, Seller shall deliver to Bedford the following (which at
the request of Bedford shall be delivered to Bedford’s on-site property
manager):




8.4.1

Leases and Contracts.  Originals of all Leases and the correspondence and
business files for all the Tenants under Leases.




8.4.2

Building Permits.  Originals or copies of building permits and certificates of
occupancy for the Improvements and all Tenant-occupied space included within the
Improvements to the extent in Seller’s possession or control.

8.4.3

Plans.  One complete set of the final as-built plans and specifications for the
design and construction of the shell building certified by the architect,
engineer or contractor .




8.4.4

Personal Property.  All of the Personal Property not located on the Property.




0.0.1

Records.  Originals (if available, otherwise copies) of all licenses,

warranties and guaranties received by Seller from any contractors,
subcontractors, suppliers or materialmen in connection with any construction,
repairs or alterations of the Improvements and any tenant improvements,
environmental and engineering reports and studies, tax bills and other reports
comprising a part of the Due Diligence Materials.




8.4.6

Keys.  Keys to all doors in the Property properly tagged for identification.




8.4.7

Termination of Agreements.  Written evidence satisfactory to Bedford of (i)
termination of the existing property management agreement affecting the
Property, executed by the parties thereto; (ii) termination of all service
contracts, executed by the parties thereto; and (iii) termination of any lease
listing agreement(s) for the Property.




8.5

Bedford Deliveries in Escrow.  At or prior to the Closing Date, Bedford shall
deliver to Escrow Holder the following:




8.5.1

Funds.  The funds required of Bedford under the terms of this Agreement.




8.5.2

Bill of Sale and Assignment.  A counterpart of the Bill of Sale and Assignment,
duly executed by Bedford.




8.5.3

Closing Statement.  Bedford’s approval of the closing statement prepared by the
Escrow Holder.

 

8.5.4

Authority.  Evidence reasonably satisfactory to the Title Company of the power
and authority of Bedford to enter into and consummate this Agreement.




8.5.5

Financial Agreement.  A counterpart of the Financial Agreement duly executed by
Bedford.




8.6

Other Documents.  Seller and Bedford shall, prior to the Closing Date, execute
any and all documents and perform any and all acts reasonably necessary or
appropriate to consummate the purchase and sale pursuant to the terms of the
transaction set forth in this Agreement.  Such documents may include a closing
statement reflecting all prorations, adjustments and closing costs, and escrow
instructions for Closing, an agreement designating the Escrow Holder as the
“Reporting Person” for the transaction pursuant to Section 6045(e) of the Code
and the regulations promulgated thereunder, or such other documentation as the
Title Company may reasonably require for the issuance of the Title Policy.

8.7

Closing Costs. All closing costs or expenses of escrow shall be paid as follows:

8.7.1

Title Insurance.  Seller shall pay the title insurance premium for a standard
CLTA coverage policy of title insurance.  Bedford shall pay the additional
premium for an ALTA Owner’s Policy of Title Insurance with extended coverage in
the amount of the Purchase Price for the Property.  Bedford shall pay the
premium for such endorsements as Bedford may request.

8.7.2

Recording Fees.  Seller shall pay the cost of recording the Deed and any other
documents.

8.7.3

Transfer Taxes.  Seller shall pay all State, County and City transfer taxes to
convey the Property to Bedford.




8.7.4

Other.  Bedford and Seller shall each pay one-half of the escrow fees charged by
the Escrow Holder.  Each party shall be responsible for its own attorneys’ fees.
 Seller shall pay the cost to satisfy all Approved Title Objections and Monetary
Liens, including any prepayment charges.  If Bedford terminates this Agreement
during the Inspection Period, Bedford shall pay for any title and escrow
cancellation fees.




8.8

Prorations.  All prorations and adjustments for the Property shall be made as of
midnight of the day preceding the Closing Date, unless another date is mutually
agreed in writing by the parties (the “Adjustment Date”).  If the prorations and
adjustments are found to be incorrect within twelve months after the Closing
Date, Seller and Bedford agree to re-prorate or readjust the same accordingly.
 All prorations and adjustments shall be in cash as a cash credit or debit as
follows:

8.8.1

Taxes.  Seller and Bedford shall prorate all real estate taxes and assessments
payable for the current fiscal year as of the Adjustment Date, based on the
latest available information.  




8.8.2

Rents.  All rental payments, additional rents, common area maintenance charges,
charges for taxes and insurance premiums or for the escalation of taxes and/or
insurance, if any, and other charges payable under the Leases (hereinafter
collectively referred to as the “Rents”) in the month in which the Closing Date
occurs shall be prorated as of the Adjustment Date regardless of whether such
Rent has been paid to Seller.  With respect to any Rent arrearages under the
Leases as of the Closing Date, such arrearages shall be treated as delinquent
rent and if collected after the Closing Date shall be prorated as provided in
Section 8.8.2 (ii).

(i)

Operating Expenses.  Final proration of operating expenses which are
reimbursable by any present Tenant of the Property or any portion thereof shall
not be prorated hereunder (except to the extent that Seller is due a credit for
having already paid such expense).  Bedford shall send customary statements for
reimbursement of operating expenses and taxes to Tenants under the Leases after
consulting with Seller with respect to appropriate amounts due therefore.
 Bedford shall remit to Seller, upon receipt, Seller’s prorated share of
expenses actually paid by Seller, by allocating to Seller the product of the
apportionable item for the entire billing period multiplied by a fraction, the
numerator of which is the number of days within the specified billing period
which occur before the Closing Date and the denominator of which is the number
of days in the specified billing period.




(ii)

Delinquent Rents.  If, on the Adjustment Date, any Tenant at the Property is
delinquent in the payment of any minimum or base monthly rents and/or its
prorata share of Operating Expenses (herein referred to as “Base Rent”), then
any delinquent Base Rent collected by Bedford after the Closing Date shall be
successively applied to the payment of (i) Base Rent due and payable in the
months succeeding the month in which the Closing Date occurs (through and
including the month in which payment is made), which payment shall be retained
by Bedford (ii) Base Rent due and payable in the month in which the Closing Date
occurs, which payment shall be prorated as of the Adjustment Date and the
portion due Seller shall be paid by Bedford to Seller and (iii) Base Rent due
and payable in the months preceding the months in which the Closing Date occurs,
which payment shall be promptly paid by Bedford to Seller.

(iii)

Collection Efforts.  Bedford shall not be obligated to take any steps to recover
any Rent arrearages.  If Bedford collects any Rent arrearages that are to be
prorated between the parties as provided in Section 8.8.2 and its subsections,
Bedford shall be permitted to deduct reasonable costs of collection incurred by
Bedford.  Seller shall have the right to commence and prosecute legal actions
against a Tenant for any delinquent Rent and other obligations arising or
accrued prior to the Closing Date, provided that such suit, action or
enforcement proceeding does not seek or cause a termination of the Lease with
such Tenant, name Bedford in such action or exercise remedies under the Lease
other than to seek monetary damages.  Bedford and Seller shall each promptly pay
to the other any amount due such party as a result of any proration required
under Section 8.8.2 and its subsections.  If such payments are not paid within
twenty days after receipt of written demand, then all such amounts shall bear
interest at a rate of ten percent per annum until such time as all such amounts
are paid in full.  The terms and conditions set forth in Section 8.8.2 and its
subsections shall expressly survive the Closing Date.




8.8.3

Prepaid Rents.  Seller shall grant Bedford a credit equal to the amount of (i)
all free rent, operating expense abatements and other rent concessions
applicable after the Closing Date under any of the Leases, and (ii) all prepaid
Rents paid to Seller at or prior to the Closing Date for periods after the
Closing Date by Tenants under the Leases or otherwise relating to the leasing
and operation of the Property and other items of prepaid income relating to the
Property.




8.8.4

Security Deposits.  Seller shall grant Bedford a credit equal to the amount of
all security and other deposits (together with interest only if required under
such Tenant’s Lease or under applicable law) collected by Seller.  Seller shall
not apply any Tenant’s security deposit towards any past due rental or other sum
due and owing by such Tenant under its Lease.




8.8.5

Leasing Commissions and Tenant Improvement Costs.  Seller shall pay all unpaid
leasing commissions, partial rent, moving allowances and tenant improvement
costs accrued in connection with any Lease which Seller has executed prior to
the date of this Agreement except for a Lease of a Vacant Suite (but not
including leasing commission attributable to expansion or extension options
which are not exercised until after the Closing, except as set forth in this
Agreement) or Bedford shall receive a credit for such amounts at Closing.
 Seller shall provide Bedford with reasonable evidence of payment of such
expenses together with copies of any lien releases to the extent obtained by
Seller.  Seller shall grant Bedford a credit at the Closing Date to the extent
any of the lease obligations of Seller under this Section or elsewhere in this
Agreement have not been paid by Seller as of the Closing Date other than those
expressly covered by a Seller security as provided for in this Agreement.

8.8.6

Utilities.  Except for charges for utilities metered directly to, and payable
directly by, Tenants at the Property, Seller shall be responsible for all
utility services to the Property and payment therefor up to the Closing Date and
Bedford shall be responsible for such utility services and payment therefor
thereafter.  Seller shall notify each utility company of the change in
ownership.  Final readings and final billings for utilities shall be made as of
the Adjustment Date to the extent practical.  If final readings and billings
cannot be obtained as of Closing, the final bills, when received shall be
prorated based upon the number of days Seller owned the Property in such final
billing period.  Seller shall be entitled to refund of all utility security
deposits posted by Seller.

8.8.7

Service and Maintenance Contracts.  Seller shall be responsible for payment of
all charges under any service contracts affecting its Property until the Closing
Date.  Seller shall pay all costs and expenses to terminate all service
contracts (including, without limitation, Seller’s property management
agreement).




8.8.8

Preliminary Closing Statement.  Seller and Bedford shall jointly prepare a
preliminary Closing statement on the basis of the Leases and other sources of
income and expenses and shall deliver such computation to the Escrow Holder
prior to the Closing.  




8.8.9

Post-Closing Reconciliation.  If any of these prorations cannot be calculated
accurately on the Closing Date, then they shall be calculated or recalculated as
soon after the Closing Date as feasible.  Any sums owed by one party to the
other as a result of the calculations shall be paid within ten business days.




ARTICLE 9

CASUALTY OR CONDEMNATION




9.1

Casualty.  If any portion of the Property is damaged or destroyed prior to the
Closing Date and (i) such damage or destruction is fully covered by Seller’s
insurance (except for the deductible amounts thereunder), (ii) the insurer
agrees to timely pay for the entire cost of such repair, and (iii) the repair
would cost less than $50,000.00, then this Agreement shall remain in full force
and effect and Bedford shall acquire the Property upon the terms and conditions
set forth herein.  In such event, Bedford shall receive a credit against the
Purchase Price equal to such deductible amount, and Seller shall assign to
Bedford all of Seller’s right, title and interest in and to all proceeds of
insurance on account of such damage or destruction.  Otherwise, if any portion
of the Property is damaged or destroyed prior to the Closing Date Bedford shall
have the right upon written notice to Seller within thirty days after notice of
such damage or destruction to (i) terminate this Agreement and receive a refund
of the Deposit, or (ii) proceed with the purchase of the Property under this
Agreement and receive an assignment of all of Seller’s insurance policies and
proceeds and a credit against the Purchase Price for the amount of any
deductible and any insurance proceeds previously paid to Seller for such damage
or destruction.  The failure of Bedford to provide such written notice shall be
deemed an election to terminate.  Bedford shall have the right to extend the
Closing Date for thirty days to evaluate the scope of the damage and available
insurance under Seller’s insurance policy.  The parties intend that the
provisions of this Section 9.1 supercede the provisions of the Nevada Uniform
Vendor and Purchaser Risk Act, NRS §§ 113.020 - .050.

9.2

Condemnation.  If any portion of the Property is taken by condemnation prior to
the Closing Date, Bedford shall have the right, upon written notice to Seller
within thirty days after receipt of notice of such taking, to terminate this
Agreement and receive a refund of the Deposit.  The failure of Bedford to
provide such written notice shall be deemed an election to terminate.  Bedford
shall have the right to extend the Closing Date for thirty days to evaluate the
scope of the taking and available condemnation proceeds.  If Bedford does not
elect to terminate this Agreement as provided above, the parties shall proceed
to close under the terms of this Agreement and Seller shall assign to Bedford at
the Closing Date the proceeds of the condemnation award.  




ARTICLE 10

COVENANTS OF SELLER




10.1

Operation of Property.  Prior to the Closing Date, Seller will operate the
Property subject to the following provisions and limitations:




10.1.1

Maintenance and Repair.  Seller shall continue to operate and maintain the
Property consistent with the present business and operations thereof.  It is the
intention of the parties hereto that the general operations of the Property
shall not be changed between the date hereof and the Closing Date.




10.1.2

Compliance with Law.  Seller shall comply with all warranties, guarantees,
licenses, and contracts, ordinances and laws pertaining to the Property.




10.1.3

Compliance with Leases.  Seller shall comply with all of the terms and
conditions of the Leases.




10.1.4

Modification of Leases and Contracts.  After Bedford has delivered to Seller an
affirmative Inspection Approval Notice, Seller shall not, without the prior
written consent of Bedford,  (i) modify or amend any of the Leases; (ii) extend
or grant any concessions with respect to any of the Leases, or accept any
prepayment of rent under the Leases other than one month in advance; (iii) enter
into any new lease or extend any existing lease for space at the Property; (iv)
enter into any new service, supply, maintenance or other contract pertaining to
the Property or the operation of the Property, which contract is not cancelable
at the Closing; (v) purchase, lease or contract to purchase or lease new items
or equipment or inventory with respect to the Property other than in the
ordinary course of business; (vi) remove existing items of equipment or other
personal property, other than in the ordinary course of business, provided,
however, that any items removed shall be replaced with personal property of like
kind and quality; or (vii) alter or contract for the alteration of any existing
improvements or construct or install or contract for the construction or
installation of any new improvements other than tenant improvement work in
connection with the Leases.   Prior to the expiration of the Inspection Period,
Seller shall provide Bedford with written notice of any of the foregoing.




10.1.5

Leasing Vacant Suites prior to Closing Date.  Any new leases entered into by
Seller prior to the Closing Date, after Bedford has delivered to Seller an
affirmative Inspection Approval Notice, with Bedford’s prior written consent as
herein provided (“Approved New Leases”) shall include all of the following
criteria:  (i) minimum base rent of $1.10/square foot/month, nnn, with annual
rental increases of no less than 2%, applied each year; (ii) minimum lease term
of four years; (iii) tenant improvement allowance of not more than the Vacant
Suite TI Allowance ; (iv) the tenant meets creditworthiness standards consistent
with existing tenants; (v) the other lease terms are reasonably similar to the
leases previously executed by Seller for the Property.  Such Approved New Leases
thereafter shall be deemed to be a part of the “Leases” as defined in this
Agreement, and any existing Leases which by their terms expire or which are
terminated with the prior written consent of Bedford prior to Closing shall no
longer thereafter be deemed to be a part of the Leases.  Any request for consent
by Bedford to any matter covered under this Section shall be made in writing to
Bedford and shall include a detailed description of the matter, including in the
case of any new Lease the financial condition of the proposed Tenant, the
configuration of the space to be leased, the amount of any leasing commission
and the type and cost for tenant improvements.  Bedford shall approve or reject
each such matter (providing specific written objections in the event of a
rejection) within five days of receipt of a request for approval.  Bedford’s
failure to timely provide an objection shall be deemed approval of the matter.




10.1.6

TI Construction Contracts for Work Performed after the Closing Date.  Any
construction contracts for tenant improvement work to be performed after the
Closing Date under any Approved New Leases shall be subject to the prior written
approval of Bedford.  




10.1.7

Notices.  Seller shall give immediate notice to Bedford in the event Seller
receives notice or obtains knowledge of (i) the default of any party, or event
which with the passage of time or giving of notice, or both, may constitute a
default, pursuant to the Leases; (ii) any notice that a Tenant at the Property
has or may file bankruptcy or otherwise seek protection under any insolvency
laws; (iii) the violation of any law, ordinance or regulation relating to the
Property; (iv) notice of cancellation or default pursuant to any policy of
insurance relating to the Property; (v) the taking or threatened taking of the
Property or any portion thereof by eminent domain; (vi) any casualty relating to
the Property; or (vii) the filing or threat to file an action, claim or
proceeding in any court or administrative agency against Seller which may affect
the Property.




10.1.8

Payments.  Seller has paid, or will pay in full prior to Closing Date, all bills
and invoices for labor, goods, materials and services of any kind relating to
the Property, utility charges (not payable by Tenants) with the exception of
insignificant expense items, the non-payment of which will not result in a lien
on the Property, and which items Seller agrees to pay in a timely fashion after
Closing Date.  Any alterations, installations, decorations, and other work
required to be performed under the agreements affecting the Property have been,
or will by Closing be, completed and are, or will be, paid in full or within the
time frame required under the applicable construction contract.  Any leasing
brokerage fee or similar commission that is or will become due and payable in
connection with any Lease at the Property prior to the Closing Date has been or
will be paid by Seller prior to Closing Date.




10.1.19  Debt Service.  Seller shall make all payments of principal and interest
required to be made prior to the Closing Date under any deed of trust
encumbering the Property.




10.2

Maintenance of Insurance.  Seller currently maintains casualty insurance for the
Property.  Such insurance provides for one hundred percent replacement cost
coverage with a deductible not greater than $10,000.00, and coverage for loss of
rents for at least twelve months.  Seller agrees to maintain such insurance (or
comparable insurance) until the Closing Date.




10.3

Seller’s Leasing Obligations.  After the Closing Date and through and including
a period ending on the first to occur of (x) the date that Qualifying Leases
(defined in Section 1.2.11) have been executed with tenants occupying the Vacant
Suites or (y) 24 months after the Closing Date (the “Guarantee Period”) Seller
shall undertake to lease the Vacant Suites.  Seller will guaranty the payment of
rental revenue (being the base “Monthly Rent” expenses) on the Vacant Suites at
rates shown on Exhibit 1 to the Financial Agreement from the Closing Date until
the expiration of the Guarantee Period.  The Monthly Rent shall be all inclusive
and there shall be no additional pass through expenses or annual
reconciliations.  Seller’s obligation for the payment of rent will terminate
upon the later of the issuance of a certificate of occupancy or the lease
commencement date as evidenced in the tenant’s written acceptance of the
premises.  Seller will be obligated to pay Bedford for any abated rent in excess
of two months, but in no event longer than the Guarantee Period.




In the event that the tenant improvement allowance for a particular Vacant Suite
differs from the Vacant Suite TI Allowance (that amount being the “Delta TI”)
the minimum base rent for a Qualifying Lease will be adjusted as follows:  For a
Delta TI less than the Vacant Suite TI Allowance, the minimum base rent could be
adjusted downwards by $.008 per square foot per month per $1.00 of Delta TI.
 For example, if the tenant improvement allowance for Suite 601 or 603 were to
be $31.00 per square foot or $.78 per square foot, respectively, the minimum
base rent could be adjusted to $1.092 per square foot per month ($1.10 – ($.008
x ($32.00 - $31.00) or ($1.78 - $.78)).  For a Delta TI greater than the Vacant
Suite TI Allowance by up to $3.00 per square foot, the minimum base rent will be
adjusted upwards by $.01 per square foot per month per $1.00 of difference.  For
example, if the tenant improvement allowance for Suite 601 or 603 were to be
$33.50 per square foot or $3.28 per square foot, respectively, the minimum base
rent would be adjusted to $1.115 per square foot per month [$1.10 + ($.01 x
($33.50 - $32.00) or ($3.28 - $1.78))].  For a Delta TI greater than the Vacant
Suite TI Allowance by more than $3.00 per square foot, the minimum base rent
will be adjusted upwards by $.03 per square foot per month plus $.015 per square
foot per month per $1.00 of difference in excess of $3.00 per square foot.  For
example, if the tenant improvement allowance for Suite 601 or 603 were to be
$38.50 per square foot or $8.28 per square foot, respectively, the minimum base
rent would be adjusted to $1.1825 per square foot per month [$1.10 + $.03 +
($.015 x ($38.50 – ($32.00 + $3.00)) or ($8.28 – ($1.78 + $3.00))]).  A Delta TI
in excess of $8.00 per square foot will not be considered a Qualifying Lease.  




Bedford and Seller will cooperate in the leasing of the Vacant Suites.  Seller
shall be responsible for leasing the Vacant Suites until each is leased or the
expiration of the Guarantee Period, whichever first occurs.  Seller may market
the Vacant Suites by signage on the Property and/or by any other industry
accepted methods, all at Seller’s cost.  Seller shall use Bedford’s form of
Business Park Net Lease for such leases subject to reasonable modifications.  In
the event of a dispute over “reasonable modifications” and Bedford declines to
sign the lease, the parties shall submit such dispute for binding arbitration
under the rules of the American Arbitration Association to be decided by an
independent arbitrator agreed upon by the parties, which arbitration shall be
held within two (2) weeks of such election.  If the arbitrator finds that the
disputed modification was reasonable, Seller’s obligation to pay rent on the
Vacant Suite shall immediately cease.




Seller shall pay all leasing commissions for each lease of a Vacant Suite
executed during the Guarantee Period in the amount of not more than 6% of base
rent for the first five years of the Lease and not more than 3% thereafter (but
not on account of any extension options) payable one-half on lease execution and
the balance when the premises receives a certificate of occupancy or the tenant
accepts the premises, whichever is earlier.  There shall be no other commission
charge to Bedford on account of such leases.  At Closing, Seller shall cause the
amount of $55, 000 (Seller’s estimate of all leasing commissions for leasing the
Vacant Suites) of Seller’s proceeds to be placed in an account with Escrow
Holder for the purpose of paying such commissions (the “ Leasing Account”).
  Seller shall have the right to require Escrow Holder to disburse such portions
of the Leasing Account as may be necessary to pay any third party brokers as
such commissions become due and payable.   If prior to the expiration of the
Guarantee Period Seller has secured leases for all of the Vacant Suites and all
commissions have become due and payable and paid thereunder, the balance of the
Leasing Account shall be disbursed to Seller.  On the expiration of the
Guarantee Period, if there are any funds in the Leasing Account, an amount equal
to $4.21 multiplied by the number of square feet of Vacant Suites remaining
unleased shall be distributed to Bedford and the balance, if any, shall be
distributed to Seller.




10.4

Bedford’s Post Closing Obligations.  If Seller has not adjusted the boundary of
the Additional Land prior to the Closing Date such that Bedford is provided with
a minimum of 649 parking spaces as described in Section 1.2.1 (the “Parking
Requirement”) then Bedford shall cooperate with Seller in Seller’s efforts to
adjust the property boundary of the Additional Land to meet the Parking
Requirement at Seller’s cost and expense.  After there is a lawful subdivision
or lot line adjustment of the Additional Land, Bedford shall provide a quitclaim
deed to Seller conveying to Seller all of Bedford’s right, title and interest in
the portion of the Additional Land not necessary to meet the Parking
Requirement.  The duty in this Section 10.4 shall survive the Closing for a
period of one year.










ARTICLE 11

CONDITIONS PRECEDENT TO CLOSING




11.1

Bedford’s Conditions.  Anything in this Agreement to the contrary
notwithstanding, Bedford’s obligation to acquire the Property and to perform its
other covenants and obligations prior to Closing shall be subject to and
contingent upon the satisfaction of the following conditions precedent:




11.1.1

Approval of the Property.  By the end of the Inspection Period, Bedford shall
provide the Inspection Approval Notice.  The failure of Bedford to provide the
Inspection Approval Notice within said time period shall be deemed disapproval,
this Agreement shall be terminated, and the Deposit returned to Bedford.




11.1.2

Title Policy.  Bedford’s review and approval of the Title Commitment,  Bedford’s
delivery of the Title Notice, and an irrevocable commitment by the Title Company
to issue the Title Policy, as provided in Section 4.5.




11.1.3

No Changes.  The physical condition of the Property shall be substantially the
same on the Closing Date as on the Agreement Date, reasonable wear and tear
excepted.  As of the Closing Date there shall be no litigation or administrative
agency or other governmental proceeding of any kind whatsoever, pending or
threatened, which after Closing Date would materially adversely affect the value
of the Property or the ability of Bedford to operate the Property in the manner
it is currently being operated.  As of the Closing Date no proceedings shall be
pending or threatened which could cause any adverse modification of the zoning
classification of, or of any building or environmental code requirements
applicable to the Property, or any portion thereof.

11.1.4

Estoppels.  

(a)

Tenants.  Bedford’s review and approval of Tenant estoppel certificates in
substantially the form attached hereto as Exhibit G from all Tenants occupying
any portion of the Property.  Seller shall prepare the draft estoppel
certificates and provide them to Bedford for its review within ten days after
the Agreement Date.  Bedford shall provide any comments to Seller within seven
days of receipt of the draft estoppel certificates and failure to timely provide
comments shall be deemed Bedford’s approval of the draft estoppel certificates.
 Said estoppel certificates shall be dated no earlier than forty-five days prior
to the Closing Date.  Seller agrees to request each Tenant to execute and
deliver its estoppel certificate immediately after receipt of the Inspection
Approval Notice.

(b)

Others.  Bedford’s review and approval of estoppel certificates in form and
substance reasonably satisfactory to Bedford from all parties to any covenants,
conditions and restrictions and all reciprocal easement agreements or other
similar agreements affecting the Property.  Said estoppel certificates shall be
dated no earlier than forty-five days prior to the Closing Date.  Seller agrees
to request each other party to execute and deliver its estoppel certificate as
soon as possible after the date hereof, and Seller agrees to use its best
efforts to obtain all such estoppel certificates.  

(c)

Approval.  Seller shall provide duly executed estoppel certificates from all
Tenants.  Not later than five days after receipt by Bedford of all of the
required estoppels, Bedford shall provide to Seller and Escrow Holder written
notice (the “Estoppel Notice”) of its approval or disapproval of the estoppels,
which approval shall not be unreasonably withheld.  Seller may terminate this
Agreement upon failure of Bedford to timely provide the Estoppel Notice if such
failure is not cured within two business days after Bedford’s receipt of notice
of Seller’s intention to terminate.

11.1.5

Lease Status.  On the Closing Date, there shall not exist any material default
by any Tenant under any of the Leases known to Seller.  




11.1.6

Financial Agreement.  Seller shall have executed and delivered to Escrow two
copies of a Financial Agreement and Escrow Instructions in the form of Exhibit H
(the “Financial Agreement”) to secure Seller’s obligations under Sections 10.3
of this Agreement.  Seller shall provide Bedford with security for a portion of
Seller’s payment obligations under the Financial Agreement through the Escrow
Holdback.  Any payment the Seller is obligated to make to Bedford under the
terms of the Financial Agreement may be made by Escrow Holder from the Escrow
Holdback.  




11.1.7

Representations and Warranties and Full Performance.  All representations and
warranties of Seller shall be true, accurate and complete as of the Closing
Date, and all covenants and agreements of Seller to be complied with or
performed prior to or at Closing shall have been complied with and/or performed.




11.2.

Failure of Satisfaction of Conditions.  If any one or more of the matters
referred to in each of the subsections of Section 11.1 has not been reviewed and
approved or waived in writing by Bedford on or before the date set forth therein
for each condition precedent, then such condition precedent shall be deemed
unsatisfied, the Deposit shall be returned to Bedford, this Agreement hereby
terminated, and neither party shall have any further liability or obligation
hereunder, unless the failure of such condition precedent also constitutes a
default under or breach of the terms of this Agreement on the part of Seller.
 In that event Bedford may, at its option, exercise its rights under Section
14.2.




ARTICLE 12

REPRESENTATIONS & WARRANTIES




12.1

Seller Warranties.  Seller hereby represents and warrants to Bedford as follows
(each of which representations and warranties is true and correct on the date
hereof and will be true and correct on (and restated as of) the Closing Date,
and each of which shall survive the Closing Date for a period of twelve (12)
months, after which no action may be commenced with regard to any such
representation or warranty):




12.1.1

Entity.  With respect to Seller and its business:




(i)

Authority.  Seller has all necessary power and authority to own, use and
transfer its properties (including the Property) and to transact the business in
which it is engaged, and holds all licenses and permits necessary and required
therefore, and has full power and authority to enter into this Agreement, to
execute and deliver the documents required of Seller herein, and to perform its
obligations hereunder.




(ii)

Approvals.  Seller is duly authorized to execute and deliver and perform this
Agreement, any other related documents and instruments and the transaction
contemplated hereby or incidental hereto without any other approval or consent
from any other party; and this Agreement and the other documents required of
Seller hereunder shall be binding on and enforceable against Seller.




(iii)

FIRPTA.  Seller is not a foreign person or entity under Section 1445 of the
Code.




12.1.2

Title.  With respect to the Property and the ownership thereof:




(i)

Real Property.  Seller is the owner of fee simple title to the Property.




(ii)

Personal Property.  Seller is the owner of good title to all Personal Property
free and clear of any and all liens, security interests, conditions,
restrictions, agreements, encumbrances and the like, whether filed or not.




12.1.3

Leases.  The list of the current Leases set forth in the Rent Roll is true and
correct as of the Agreement Date.  Except for the Leases, there are no other
leases, licenses or other agreements providing a party any right of occupancy of
the Property which would become an obligation of Bedford after the Closing Date.
 With respect to the Leases:




(i)

Each Lease has been duly and validly executed and delivered by Seller and, to
the best of Seller’s knowledge, by each respective tenant thereto and is in full
force and effect.




(ii)

There has been no assignment or subletting authorized by Seller of the Tenant’s
interest under any Lease or release of any guarantor of the Tenant’s obligations
except as specifically provided in the Rent Roll.




(iii)

The copy of each Lease delivered by Seller to Bedford is true and accurate and
is unmodified except as set forth in any amendments delivered to Bedford.  There
are no understandings, oral or written, between the parties to the Lease which
in any material manner vary the obligations or rights of either party.




(iv)

Seller has not received notice of default by Seller under any Lease and there is
no default by a Tenant under a Lease, except as shown in the Rent Roll.




(v)

Except as set forth in each Lease, no Tenant has a right of refusal, option
right or other right to purchase all or any portion of a Property.




(vi)

The amount of any security deposit held by or for the benefit of Seller under
each Lease or any extension or expansion of any Lease is set forth on the Rent
Roll and in the Lease with such Tenant.




(vii)

No rent under any Lease has been paid for more than thirty (30) days in advance,
except as noted in the rent roll and estoppels of tenants.

(viii)

All leasing commissions for the Leases, including extensions or expansions of
the Leases in effect as of the Agreement Date, have been paid.  There are no
unpaid deferred leasing commissions for any existing Leases that will not be
paid by Seller at or prior to the Closing.




(ix)

Seller has no knowledge or notice of: (a) any Tenant of the Property under any
Lease intending to vacate premises leased by such Tenant prior to the
termination of its Lease; (b) any right of offset against rent claimed by any
Tenant of the Property; (c) any assertion by any Tenant of the Property of
rights to improvements; or (d) the filing of any petition under the bankruptcy
law or state insolvency laws or laws for the reorganization of debtors by any
Tenant or its creditors.




(x)

There are no free rent, operating expense abatements, incomplete tenant
improvements, rebates, allowances or other unexpired concessions or any
termination, extension, cancellation or expansion rights under any existing
Lease except as disclosed by Seller .




12.1.4

Service Contracts.  There are no known service, supply, maintenance, leasing or
management agreements affecting the Property or the operation of any part
thereof, that will survive the Close of Escrow.




12.1.5

Other Contracts.  There are no written or oral: (i) leases or conditional sales
agreements for any of the Personal Property; (ii) sign agreements or licenses;
or (iii) other commitments or agreements incidental to the management,
operation, leasing or ownership of the Property except the Leases and the
service contracts that will be terminated by Seller at Closing.




12.1.6

Due Diligence Materials.  To the best of Seller’s knowledge, copies of the Due
Diligence Materials to be delivered to Bedford as provided in this Agreement are
true, accurate and complete copies of all documents comprising the Due Diligence
Materials, with all supplements, amendments and exhibits thereto.  There are no
modifications or other agreements, written or oral, affecting the Due Diligence
Materials other than as expressly set forth in the copies delivered to Bedford.
 All financial, income, and expense statements included in the Due Diligence
Materials have been maintained in accordance with generally accepted accounting
principles consistently applied.




12.1.7

Litigation.  There is no litigation, claim, audit, action, or proceeding pending
affecting the Property in any manner.  To the best of Seller’s knowledge, there
is no threatened litigation, claim, audit, action, or proceeding by any public
board or body, any governmental or administrative agency or instrumentality, any
Tenant, or by any other person or entity affecting the Property in any manner.




12.1.8

Condemnation.  There is no pending or, to the best of Seller’s knowledge,
threatened condemnation, environmental, zoning or other land-use regulation
proceeding against the Property or any portion thereof.  Seller has no knowledge
or notice of any public request, plans or proposals for changes in access or
other municipal improvements that may affect the Property or result in a tax,
levy or assessment against the Property or otherwise detrimentally affect the
use, operation or value of the Property.




12.1.9

Utilities.  The Property is served by all utilities necessary for the operation
thereof and such utilities are adequate with respect to service and capacity for
the operation thereof.  All billed utility charges payable by Seller with
respect to the Property have been paid and no utility is making any claims for
any due or past due statements.




12.1.10  Zoning and Violations.  To the best of Seller’s knowledge, the Property
is zoned to permit the operations of the Improvements in accordance with their
current use as of the date hereof, and the present use and operation does not
constitute a non-conforming use and is not subject to a variance.  Seller has no
knowledge or notice of any alleged violation of any fire, zoning, building, or
health law, regulation or ruling, whether federal, state or local, or of any
other alleged violation of law which affect the Property.




12.1.11  Defects.  To the best of Seller’s knowledge, there are no material
physical or mechanical defects at the Property, including, without limitation,
the structural and load-bearing components of the Property, the roof(s), the
parking lot(s), the plumbing, drainage, heating, air conditioning, electrical,
mechanical and life safety systems, and all such items are in good operating
condition and repair.  To the best of Seller’s knowledge, no part of any of the
Improvements on the Property encroaches upon any property adjacent thereto or
upon any easement, nor is there any encroachment or overlap upon the Property,
except parking lot improvements as disclosed on the Survey.




12.1.12  Environmental.  With respect to environmental matters affecting the
Property:




(i)

To the best of Seller’s knowledge, the Property is not in violation of any of
the Environmental Laws.  Neither Seller, nor to the best of Seller’s knowledge
any third party, has engaged in any operations or activities upon, or any use or
occupancy of the Property, or any portion thereof, for the purpose of or in any
way involving the handling, manufacture, treatment, storage, use, generation,
release, discharge, refining, dumping or disposal of any Hazardous Materials on,
under or in the Property, or transported any Hazardous Materials to, from or
across the Property in violation of the Environmental Laws.  Seller has not
given notice to any Tenant regarding any such activity.




(ii)

To the best of Seller’s knowledge, no Hazardous Materials have been constructed,
deposited, stored, or otherwise located on, under or in the Property by Seller
or  by any third party, including, without limitation, any Tenant at the
Property in violation of applicable law.




(iii)

Seller has not received notice nor to the best of Seller’s knowledge have any
Hazardous Materials migrated from other properties upon or beneath the Property.

(iv)

There are no underground storage tanks at the Property.




12.1.13  Geological.  To the best of Seller’s knowledge, there is no adverse
geological or soil condition affecting the Property except as disclosed in
geographic reports provided to or obtained by Bedford.




12.1.14  Liens.  There are no mechanic’s, materialman’s or similar claims or
liens claimed against the Property for work performed or commenced on the
Property.




12.1.15  Disclosure.  No representation or warranty by Seller herein, nor to the
best of Seller’s knowledge, any certificate or other writing furnished or to be
furnished by Seller to Bedford pursuant hereto or in connection with the
transaction contemplated hereby, contains any untrue statement of fact, or omits
or will omit to state a fact necessary to make the statements contained herein
or therein not misleading.




12.1.16  Compliance.  To the best of Seller’s knowledge, the Property and all
improvements thereon, including the Improvements, and the use and operation
thereof, are and will be at the Closing in compliance with all applicable laws,
ordinances, rules and regulations.  Seller has not received from any insurance
company or Board of Fire Underwriters any notice of any defect or inadequacy in
connection with the Property or its operation.




12.1.17  Licenses, Permits and Entitlements.  None of the Improvements
constructed pursuant to any development agreement, variance, conditional use
permit or similar waiver of applicable zoning laws, has any conditions precedent
or subsequent to development approvals remaining to be performed by Seller or
any owner with respect to such Improvements.  Seller has not entered into any
pending commitment or agreement, nor to Seller’s knowledge has its predecessor
entered into such a commitment or agreement, with a governmental agency with
respect to the Property.






12.1.18  Taxes and Assessments.  To the best of Seller’s knowledge, and except
as disclosed in the Title Commitment, there is no existing or proposed
assessment that has or may become a lien on the Property.






12.1.19   Seller’s Knowledge.   As used in this Agreement, any reference to
“Seller’s knowledge,”  “known to Seller,” or words of similar import shall mean
the actual, current knowledge of Michael Carroll, Jess Pettit, Rob Thomas or
Jill Warren.




12.2

Bedford Warranties.  Bedford hereby represents and warrants to Seller as follows
(each of which representations and warranties is true and correct on the date
hereof and will be true and correct on (and restated as of) the Closing Date,
and each of which shall survive the Closing Date):




12.2.1

Authority.  Bedford has all necessary power and authority to own, use and
transfer its properties (including the Property) and to transact the business in
which it is engaged, and holds all licenses and permits necessary and required
therefore, and has full power and authority to enter into this Agreement, to
execute and deliver the documents required of Bedford herein, and to perform its
obligations hereunder.




12.2.2

Approvals.  Bedford is duly authorized to execute and deliver this Agreement and
all documents and instruments and the transaction contemplated hereby or
incidental hereto without approval or consent from any party.




12.2.3  Bedford's Investigation.  Bedford represents and warrants that Bedford
is relying on its own investigation of the Property and the feasibility of this
transaction, and except for the representations and warranties set forth in
Section 12.1 of this Agreement, Bedford is not relying on any representations or
warranties from Seller or its agents concerning the Property, the fitness
thereof for Bedford's intended purposes, governmental regulation of the
Property, or concerning any adjacent property.  Bedford agrees that except for
Seller's express representations and warranties set forth in Section 12.1,
Seller is selling the Property "AS IS."  Except as specifically provided in this
Agreement, Seller does not warrant as correct the information contained in any
reports, surveys, plans, specifications, and other documentation concerning the
Property delivered to Bedford by Seller.  Bedford will independently verify any
information contained in such documentation, and, except as otherwise provided
in this Agreement, Seller shall not be held liable for any inaccurate
information therein.  Without limiting the foregoing, Bedford acknowledges that,
except for the representations and warranties set forth in Section 12.1 of this
Agreement, neither Seller nor its consultants, brokers or agents have made any
other representations or warranties of any kind upon which Bedford is relying,
and specifically disclaims any warranty, as to matters concerning the Property,
including without limitation, the condition of the Property; the condition of
title to the  Property; the existence of hazardous materials at the Property;
current economic conditions, economic projections or market studies with respect
to the Property; development rights; taxes; bonds; covenants, conditions and
restrictions affecting the Property; drainage or soils conditions at the
Property; utility services; zoning, environmental and/or building laws or
regulations affecting the Property; or compliance of the Property with any
applicable laws and regulations.  Bedford agrees and acknowledges that, as of
the Close of Escrow, Bedford shall have made such feasibility studies,
investigations, title searches, environmental studies, engineering studies,
inquires of governmental officials, and all other inquiries and investigations
as Bedford shall deem necessary to satisfy itself as to the condition and
quality of the Property.  By proceeding with Close of Escrow, Bedford
acknowledges that it has been given ample opportunity to inspect the Property.




ARTICLE 13

OPTION




13.1

Grant of Option.   Subject to the conditions precedent set forth in Section 13.2
hereof, Optionor grants to Bedford the exclusive right and option (the “Option”)
to purchase either:  (a) “Option Parcel 1” or (b) both “Option Parcel 1” and
“Option Parcel 2” (but not Option Parcel 2 by itself) as such Parcels are
described on Exhibit I attached (collectively the “Option Property”).  The
Option is on the following terms.  The purchase price for the Option Property
shall be $10.50 multiplied by the net square footage of the Option Property
shown on the Survey (the “Option Property Price”).  The Purchase Price shall be
paid by Bedford in cash at the Close of the Option Escrow.  




13.2

Conditions Precedent.  The Option granted to Bedford hereunder shall be subject
to each of the following conditions precedent:  (a) closing shall have occurred
on the Property under the terms of this Agreement, (b) Bedford shall have
performed all of its post closing obligations under the Agreement, and (c) no
action shall have been instituted against Bedford under the Federal Bankruptcy
Code or similar State of federal law.




13.3

Time for Exercise.  This option must be exercised by Bedford in the manner set
forth in Section 13.4, if at all, prior to 5:00 p.m., San Francisco time, on the
90th day following the Close of Escrow.




13.4

Exclusive Manner of Exercise.  If Bedford elects to exercise this Option,
Bedford shall do so by (a) duly executing and delivering to Seller and the Title
Company a written notice of exercise stating whether Bedford is buying (i)
“Option Parcel 1” or (ii) both “Option Parcel 1” and “Option Parcel 2” and (b)
depositing with the Title Company a deposit in the amount of $10,000 which shall
be treated as the Deposit as used in this Agreement (the “Option Escrow”).
 Timely satisfaction of the actions described in subparagraphs (a) and (b) shall
be the sole and exclusive manner of exercising the Option.  Escrow shall close
on the Option Property not later than 15 days following the delivery of the
notice of exercise of the Option by Bedford depositing the full amount of the
Option Property Price in the Option Escrow and Optionor depositing a grant
bargain and sale deed conveying fee simple title Option Property being purchased
by Bedford as approved pursuant to Section 4.4 of this Agreement.  Closing costs
and prorations shall be allocated in accordance with Sections 8.7.1, 8.7.2,
8.7.3, 8.7.4, and 8.8.1 of this Agreement.




ARTICLE 14

LIQUIDATED DAMAGES




14.1

BEDFORD’S LIQUIDATED DAMAGES.  THE PARTIES HAVE DISCUSSED AND NEGOTIATED IN GOOD
FAITH UPON THE QUESTIONS OF DAMAGES TO BE SUFFERED BY SELLER IN THE EVENT
BEDFORD DEFAULTS UNDER THIS AGREEMENT AND THE CLOSING DOES NOT OCCUR AS A
RESULT, AND THEY HEREBY AGREE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT OF SUCH
A BREACH WOULD BE IMPRACTICAL OR EXTREMELY DIFFICULT TO DETERMINE.  ACCORDINGLY,
THE PARTIES AGREE THAT LIQUIDATED DAMAGES IN THE AMOUNT OF THE DEPOSIT THEN MADE
UNDER THIS AGREEMENT, ARE AND WILL BE REASONABLE.  IN THE EVENT OF SUCH DEFAULT
AND FAILURE TO CLOSE, SELLER’S SOLE RECOURSE SHALL BE TO RECEIVE SUCH LIQUIDATED
DAMAGES, AND BEDFORD SHALL HAVE NO ADDITIONAL LIABILITY WHATSOEVER, EXCEPT FOR
ANY INDEMNITY OBLIGATIONS OF BEDFORD UNDER SECTIONS 5.1 AND 15 OF THIS
AGREEMENT.




INITIALS:

Seller: /s/L. W. S.

Bedford: /s/ S. M. S.




14.2

Seller’s Default.  If the sale of the Property is not consummated because of a
default under this Agreement on the part of Seller or if a condition precedent
cannot be fulfilled because Seller frustrated such fulfillment by some
affirmative act or negligent omission, Bedford may either (1) terminate this
Agreement by delivery of notice of termination to Seller, whereupon (a) the
Deposit shall be immediately returned to Bedford, and (b) Seller shall pay to
Bedford any title, escrow, legal and inspection fees incurred by Bedford and any
other expenses incurred by Bedford in connection with the performance of its due
diligence review of the Property, including, without limitation, environmental
and engineering consultants’ fees and expenses, which shall not exceed $ 25 ,000
in the aggregate, and neither party shall have any further rights or obligations
hereunder, or (2) continue this Agreement pending Bedford’s action for specific
performance which must be filed within thirty (30) days of such default or shall
be deemed waived.




ARTICLE 15

BROKER’S COMMISSION




Except as set forth herein, Seller and Bedford each represents and warrants to
the other that it has not used any broker, agent, finder or other person in
connection with the transaction contemplated hereby to whom a brokerage or other
commission or fee may be payable, other than the Broker.  Seller shall pay a
commission to the Broker in accordance with the terms of a separate agreement.
 Each party indemnifies and agrees to defend, protect and hold the other
harmless from any claims resulting from the breach by the indemnifying party of
the warranties and representations in this Article 15.




ARTICLE 16

GENERAL PROVISIONS




16.1

Notice.  Any notice, request, demand, consent, approval or other communication
(any of which is hereinafter called “Notice”) provided or permitted under this
Agreement shall be in writing, signed by the party giving such Notice, and shall
be deemed to have been given:  (a) upon hand delivery prior to 5:00 p.m. local
time of the recipient, (b) one day after accepted by Fed Ex or other reliable
overnight courier service for delivery the next business day , (c) upon delivery
if transmitted by facsimile prior to 5:00 p.m. of the recipient, or ( d ) two
days after the postmark date if deposited in the United States mail, registered
or certified mail, postage prepaid, return receipt required, and addressed as
follows:




If to Bedford:

Bedford Property Investors, Inc.

270 Lafayette Circle

Lafayette, CA 94549

Attn.:  Stephen M. Silla

Fax:  (925) 283-8480




With a copy to:

Bedford Property Investors, Inc.

270 Lafayette Circle

Lafayette, CA 94549

Attn.:  Dennis Klimmek

Fax:  (925) 283-8480




If to Seller and/or Optionor:




Jackson-Shaw / Northport Limited Partnership

Jackson-Shaw / Northport III Limited Partnership




c/o Jackson–Shaw Company

4890 Alpha Road, Suite 100

Dallas, Texas  75244-4639

Attn.:  Jill Warren

Fax:  ( 972) 628-7444




With a copy to:

Jackson-Shaw / Northport Limited Partnership

Jackson-Shaw / Northport III Limited Partnership

c/o Jackson – Shaw Company

3900 S. Paradise Road, Suite 101

Las Vegas, Nevada  89109-0932

Attn:  Mike Carroll

Fax:  (702) 732-7229




And:

Goold Patterson Ales Roadhouse & Day

4496 S. Pecos Road

Las Vegas, Nevada  89121-5030

Attn:  Jeffrey D. Patterson, Esq.

Fax:  ( 702) 436-2650




If to Escrow Holder:

To the address set forth in Section 1.2.7.




Any party may change its address for purpose of receipt of any such Notice by
providing notice as set forth herein.




16.2

Headings.  The titles and headings of the various Articles and sections hereof
are intended solely for means of reference and are not intended for any purpose
whatsoever to modify, explain or place any construction on any of the provisions
of this Agreement.




16.3

Severability.  If any of the provisions of this Agreement or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement by the application of such
provision or provisions to persons or circumstances other than those as to whom
or which it is held invalid or unenforceable shall not be affected thereby, and
every provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.




16.4

Attorneys’ Fees.  If a dispute arises between the parties hereto concerning the
meaning or interpretation of any provision of this Agreement, then the party not
prevailing in such dispute shall pay any and all costs and expenses incurred by
the other party on account of such default and/or in enforcing or establishing
its rights hereunder, including, without limitation, court costs, attorneys’
fees and disbursements.  Attorneys’ fees and other expenses incurred by either
party in enforcing a judgment in its favor under this Agreement shall be
recoverable separately from and in addition to any other amount included in such
judgment.  Such attorneys’ fees obligation is intended to be severable from the
other provision of this Agreement and to survive and not be merged into any such
judgment.




16.5

Integration.  This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and may not be
modified, amended or otherwise changed in any manner except by a writing
executed by the party against whom enforcement is sought.  All exhibits attached
hereto are incorporated herein by reference.




16.6

Successors and Assigns.  This Agreement and all covenants, terms and provisions
contained herein shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assignees.




16.7

Assignment.  Seller may not assign its rights hereunder without the prior
written consent of Bedford.  Bedford may assign its rights hereunder only to an
affiliate of Bedford and only so long as Bedford covenants to remain responsible
for full performance hereof through the Close of Escrow.




16.8

Time of the Essence.  Time is of the essence of every provision of this
Agreement.




16.9

Possession.  Possession of the Property shall be delivered to Bedford on the
Closing Date, subject to existing Leases.




16.10

Construction.  The parties acknowledge that with respect to the transactions
contemplated herein:  (a) each party and its counsel have reviewed and revised
this Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments or exhibits thereto;
(b) neither party has received from the other any accounting, tax, legal or
other advice; and (c) each party has relied solely upon the advice of its own
accounting, tax, legal and other advisor.




16.11

Exclusivity.  Seller agrees not to market the Property or show the Property to
any other prospective purchasers or to negotiate for the placement of mortgage
financing on the Property during the term of this Agreement.

16.12

Survival.  All representations and warranties by the respective parties
contained herein or made in writing pursuant to this Agreement are intended to
and shall remain true and correct as of the time of Closing, shall be deemed to
be material, and shall survive the Closing Date and the recordation of the Deed
for a period of one (1) year.  All obligations of Seller and Bedford stated in
this Agreement, including any indemnification obligations, shall survive the
Closing Date for a period of one (1) year.

16.13

Confidentially and Publicity.  The parties shall at all times keep this
transaction and any documents received from each other confidential, except to
the extent necessary to (a) comply with applicable law and regulations, or (b)
carry out the obligations set forth in this Agreement.  Any such disclosure to
third parties shall indicate that the information is confidential and should be
so treated by the third party.  Seller shall not make any press release or other
public disclosure concerning this transaction without the prior written consent
of Bedford.




16.14

Counterpart and Facsimile Signatures.  This Agreement may be executed in two or
more counterparts, each of which is deemed an original, but all of which when
taken together shall constitute one agreement.  Signatures received by facsimile
transmission shall be of the same force and effect as original signatures.




16.15

Governing Law.  The laws of the State of Nevada shall govern this Agreement and
any question arising hereunder shall be construed or determined according to
such law.




16.16

No Offer.  The submittal of a draft of this Agreement, or the execution of this
Agreement by either party, shall not constitute an offer.  Neither party to this
Agreement shall be bound to any of its terms until both parties have executed
this Agreement and each party has received an original or facsimile signature
copy.




ARTICLE 17

1031 EXCHANGE




Seller agrees to cooperate with Bedford in completing an exchange qualifying for
nonrecognition of gain under Code section 1031 and the applicable provisions of
the California Revenue and Taxation Code.  Bedford reserves the right to convert
this transaction to an exchange at any time before the Closing Date so long as
Closing is not delayed thereby.  Seller and Bedford agree, however, that
consummation of the transaction contemplated by this Agreement is not predicated
or conditioned on completion of such an exchange.  If Bedford elects to complete
an exchange, Seller shall execute all escrow instructions, documents,
agreements, or instruments reasonably requested by Bedford to complete the
exchange.  Seller shall incur no additional liabilities, expenses, or costs as a
result of or connected with the exchange, and Bedford shall indemnify, defend
and hold Seller harmless from any such liability, expense or cost.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.




BEDFORD:




Bedford Property Investors, Inc., a Maryland corporation







By:  /s/ Stephen M. Silla

        Stephen M. Silla,

        Senior Vice President







Date:  November 3, 2003

 

SELLER:  

Jackson-Shaw/Northport Limited Partnership, a Nevada limited partnership

By: Jackson-Shaw / Nevada, Inc., a  Nevada corporation, its general partner







By: /s/ Lewis W. Shaw II

Name: Lewis W. Shaw II

Title: President

Date:  November 4, 2003




OPTIONOR:  [acknowledging Article 13 only]

Jackson-Shaw / Northport III Limited Partnership,

a Nevada limited partnership

By: Jackson-Shaw / Nevada, Inc.

       a Nevada corporation, its General Partner




       By:  /s/ Lewis W. Shaw II

       Name:  Lewis W. Shaw II

       Title:  President

       Date::  November 4, 2003










- # -

Northport/Purchase Contract 12/16/03






EXHIBIT A




Legal Description







All of that certain real property located in Clark County, Nevada described as
follows:




Lots Two (2) and Three (3) of Cheyenne & Allen Commercial Subdivision, as shown
by map thereof on file in Book 93 of Plats, Page 19, in the Office of the County
Recorder of Clark County, Nevada.




Assessor’s Parcels Nos. 139-18-511-002 and 139-18-511-003







- # -

Northport/Purchase Contract 12/16/03






EXHIBIT A1




Legal Description of Additional Land







All of that certain real property located in Clark County, Nevada described as
follows:




[If no legal description is supplied at the time of execution of this Agreement,
the legal description shall be as approved by Bedford in connection with its
title review under Article 4 of this Agreement.]




Being a portion of Assessor’s Parcel No. 139-18-511-005










- # -

Northport/Purchase Contract 12/16/03






EXHIBIT B




Description of Personal Property







The following Personal Property is to be conveyed by Seller to Bedford in
accordance with the terms of this Agreement.  Unless the word “None” is set
forth below, if no property is listed on this Exhibit B the list of Personal
Property shall be agreed upon by Bedford and Seller within twenty days after the
Agreement Date.
















- # -

Northport/Purchase Contract 12/16/03






EXHIBIT C

|

Order No.

|

Escrow No.

|

Loan No.

|

|

|

When Recorded Mail To:

|

|

D. E. Green

|

Bedford Property Investors, Inc.

|

270 Lafayette Circle

|

Lafayette, CA 94549

|

|

|

Space above this line for Recorder's Use

____________________________________|________________________________________________________







GRANT BARGAIN AND SALE DEED







FOR VALUE RECEIVED, Jackson-Shaw/Northport Limited Partnership, a Nevada limited
partnership (“Grantor”), grants to Bedford Property Investors, Inc., a Maryland
corporation (“Grantee”), all that certain real property (“Property”) located in
the County of Clark, State of Nevada, as more particularly described on Exhibit
A attached hereto.




This Grant Deed is made by Grantor and accepted by Grantee subject to: (i)
non-delinquent real property taxes and assessments; (ii) all covenants,
conditions, restrictions and easements and all rights of way (iii) all matters
ascertainable by a reasonable inspection or survey of the Property; and (iv) all
matters affecting the condition of title to the Property suffered or created by
or with the written consent of Grantee.




IN WITNESS WHEREOF, Grantor has executed this Grant Deed this ____ day of
__________, 2003.




“Grantor”:




Jackson-Shaw/Northport Limited Partnership, a Nevada limited partnership

By: Jackson-Shaw / Nevada, Inc.

       a Nevada corporation, its general partner




By: _____________________________

Name: ___________________________

Title: ____________________________













STATE OF NEVADA

)

    

)

SS.

COUNTY OF CLARK

)







This instrument was acknowledged before me on ________________, 2003, by
________________ as _______________ of Jackson-Shaw / Nevada, Inc., a Nevada
corporation, the general partner of Jackson-Shaw / Northport Limited
Partnership, a Nevada limited partnership.







(SEAL)




_________________________________________

Notary Public

My Commission Expires:







- # -

Northport/Purchase Contract 12/16/03






EXHIBIT D




Bill of Sale and Assignment




This Bill of Sale and Assignment is made this ___ day of ___________, 2003, by
and between Jackson-Shaw/Northport Limited Partnership (“Assignor”), and Bedford
Property Investors, Inc., a Maryland corporation (“Assignee”).




1.

For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Assignor hereby sells, transfers, assigns and conveys to Assignee,
the following:




a.

All right title and interest of Assignor, if any, in and to all tangible
personal property (“Personal Property”) located on, and used in connection with
the management, maintenance or operation of that certain land and improvements
located in the County of Clark, State of Nevada, as more particularly described
in Exhibit 1 attached hereto and made a part hereof (“Real Property”), but
excluding tangible personal property owned by the tenants of the Real Property
or owned by other third parties or leased to Seller and excluding fixtures and
improvements which are being transferred to Assignee by a Grant Bargain and Sale
Deed to be recorded in the County Recorder’s Office in the County of Clark
(“Deed”).




b.

All right, title and interest of Assignor, if any, in and to any warranties
pertaining to the Real Property, any signs, telephone listings, permits and
licenses for the Property.




c.

All right, title and interest of Assignor in and to those certain leases (the
“Leases”) shown on the Rent Roll attached hereto as Exhibit 2 and made a part
hereof relating to the leasing of space in the Real Property and all of the
rights, interests, benefits and privileges of the lessor thereunder, but subject
to all terms conditions, reservations and limitations set forth in the Leases.




2.

This Bill of Sale and Assignment is given pursuant to that certain Purchase
Agreement and Escrow Instructions (the “Agreement”) dated as of October ___,
2003, between Assignor and Assignee, providing for, among other things, the
conveyance of the Personal Property and the Leases.




3.

The Personal Property conveyed hereunder is conveyed by Assignor and accepted by
Assignee as is, where is, and without any warranties regarding the existence,
location or condition of any Personal Property or any other warranties of
whatsoever nature, express or implied, regarding the Personal Property.  It is
the intention of Assignor and Assignee expressly to negate and exclude all
warranties, including, without limitation, the implied warranties of
merchantability and fitness for any particular purpose.




4.

Assignee hereby accepts the assignment of the Personal Property and the Leases
and agrees to assume and discharge, in accordance with the terms thereof, all of
the obligations thereunder from and after the date of the recording of the Deed.




5.

Except for tenant improvement, lease commission and other obligations related to
any Leases that have been expressly assumed by Assignor in the Agreement,
Assignee agrees to indemnify and hold harmless Assignor from any cost,
liability, damage or expense (including attorneys’ fees) arising out of or
relating to Assignee’s failure to perform any of the foregoing obligations
arising from and accruing on or after the date of the recording of the Deed.




6.

Assignor agrees to indemnify and hold harmless Assignee from any cost,
liability, damage or expense (including attorneys’ fees) arising out of or
relating to Assignor’s failure to perform any of the obligations arising under
the Leases or arising before the date of the recording of the Deed.  Assignor
further agrees to indemnify and hold harmless Assignee from any cost, liability,
damage or expense (including attorneys’ fees) arising out of or relating to
tenant improvement, lease commission and other obligations related to any Leases
that have been expressly assumed by Assignor in the Agreement.




7.

This Bill of Sale and Assignment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.




IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale and
Assignment as of the date first above written.







ASSIGNOR:




Jackson-Shaw/Northport Limited Partnership, a Nevada limited partnership







By: _____________________________

Name: ___________________________

Title: ____________________________

 




ASSIGNEE:




Bedford Property Investors, Inc., a Maryland corporation







By: _____________________________

Stephen M. Silla

Senior Vice President










- # -

Northport/Purchase Contract 12/16/03






EXHIBIT E




Rent Roll







Rent Roll to be attached by Seller prior to execution of the Agreement







- # -

Northport/Purchase Contract 12/16/03






EXHIBIT F




Notice To Tenants













______________, 2003




Tenant:

___________________________

___________________________

___________________________







Re:

Change of Ownership

Northport Business Center







You are hereby notified that as of the date of this letter,
Jackson-Shaw/Northport Limited Partnership sold the captioned property to
Bedford Property Investors, Inc., a Real Estate Investment Trust (“Bedford”).
 Effective today, all lease payments and other charges due under your lease,
including delinquent rent, are to be paid to Bedford at the following address:




Bedford Property Investors, Inc.

Lockbox #73048 – [Northport Business Center]

P. O. Box 60000

San Francisco, CA 94160-3048




The on-site management of the property will be handled by Bedford.  Any notices
relating to operational matters at the property should be sent to
______________________________ Attention:  _________________ (the “Property
Manager”).  Please also send a copy of the notice to James R. Moore, Jr. at the
address in the next paragraph.




All legal notices under your lease should be sent to Bedford Property Investors,
Inc., 270 Lafayette Circle, Lafayette, CA 94549, Attention:  James R. Moore,
Jr., President and Chief Operating Officer.




Bedford acknowledges that it now holds and is responsible for administering your
security deposit under the terms of the lease in the amount of $_______.







- # -

Northport/Purchase Contract 12/16/03









If you are required to furnish a certificate of liability insurance to the
landlord under your present lease agreement, please obtain such certificate
promptly, naming Bedford Property Investors, Inc. as an additional insured.
 Send the required certificates to Bedford to the attention of the Property
Manager identified above.  Thank you.




Sincerely,




Bedford Property Investors, Inc.







By:  ______________________________

Stephen M. Silla

Senior Vice President







Jackson-Shaw/Northport Limited Partnership







By: _____________________________

Name: ___________________________

Title: ____________________________







- # -

Northport/Purchase Contract 12/16/03






EXHIBIT G




Tenant Estoppel Certificate







To:

Bedford Property Investors, Inc. (“Bedford”)

270 Lafayette Circle

Lafayette, CA 94549




Bank of America N.T. & S.A. ("Bank"), as Administrative Agent

Commercial Real Estate Services Division

50 California Street, 11th Floor

San Francisco, California 94111

Attn.:  Shirley Lee




Re:

Lease Dated:

__________________________________

Current Landlord:

Jackson-Shaw/Northport Limited Partnership (“Landlord”)

Tenant:

_________________________ (“Tenant”)

Premises:

Approximately ____________ square feet

located at _____ North Las Vegas, Nevada (“Premises”)




Ladies and Gentlemen:




The undersigned, Tenant under the above-described lease, hereby certifies to you
as of the date hereof the following:




1.

Tenant is the present owner and holder of the tenant’s interest under the lease
described above, as it may be amended to date (the “Lease”).  The Lease covers
the Premises referenced above, located within the building (the “Building”) at
the address set forth above.




2.

(a)

The attached Exhibit 1 accurately identifies the Lease and all of the
modifications, amendments, supplements, side letters, addenda and riders of and
to it.




(b)

The term of the Lease commenced on _______________, 20___, and will expire on
_____________________, including any presently exercised option or renewal term.
 Tenant has no option or right to renew, extend or cancel the Lease, or to lease
additional space in the Premises or Building (except as specified in
_____________________, a copy of which is attached hereto).  The Lease provides
that in addition to the Premises, Tenant has the right to use or rent ________
parking spaces in or near the Building during the term of the Lease.




(c)

Tenant has no option or preferential right to purchase all or any part of the
Premises (or the land or Building of which the Premises are a part), and has no
right or interest with respect to the Premises or the Building other than as
Tenant under the Lease (except as specified in ____________, a copy of which is
attached hereto).




(d)

The annual minimum rent currently payable under the Lease is $_____________, and
such rent has been paid through the month of ____________, 2003, in the amount
of $_____________ base rent plus $__________ CAM, $__________ taxes and
$_________ insurance.




(e)

Tenant has made no agreement with Landlord or any agent, representative or
employee of Landlord concerning free rent, partial rent, rebate of rental
payments or any other similar rent concession (except as expressly set forth in
______________, a copy of which is attached hereto).  Tenant is not entitled to
any credit against any rent or other charge or rent concession under the Lease
except as set forth in the Lease.  No rental payments have been made more than
one month in advance.




(f)

Landlord currently holds a security deposit in the amount of $___________, which
is to be applied by Landlord or returned to Tenant in accordance with the Lease.
 Tenant acknowledges and agrees that Bank shall have no responsibility or
liability for any security deposit, except to the extent that any security
deposit shall have been actually received by Bank.




3.

(a)

The Lease is in full force and effect and constitutes the entire agreement
between Tenant and Landlord with respect to the Premises, and has not been
modified, changed, altered or amended except as shown in Exhibit 1.  There are
no other agreements, written or oral, which affect Tenant’s occupancy of the
Premises.




(b)

Tenant has provided all insurance required of Tenant under the Lease and all
premiums have been paid.




(c)

To the best knowledge of Tenant, no party is in default under the Lease and no
event has occurred which, with the giving of notice or passage of time, or both,
would constitute such a default.




(d)

The interest of Tenant in the Lease has not been assigned or encumbered.




(e)

All contributions required by the Lease to be paid by Landlord to date for
improvements to the Premises have been paid in full and all of Landlord’s
obligations with respect to tenant improvements have been fully performed.
 Tenant has accepted the Premises, subject to no conditions other than those set
forth in the Lease.




(f)

Neither Tenant nor any guarantor of Tenant’s obligations under the Lease is the
subject of any bankruptcy or other voluntary or involuntary proceeding, in or
out of court, for the adjustment of debtor-creditor relationships.




4.

Tenant represents and warrants that it has not used, generated, released,
discharged, stored or disposed of any Hazardous Substances on, under, in or
about the Building or the land on which the Building is located, other than in
the ordinary and commercially reasonable course of Tenant’s business in
compliance with all applicable laws.  Except for such legal and commercially
reasonable use by Tenant, Tenant has no actual knowledge that any Hazardous
Substance is present, or has been used, generated, released, discharged, stored
or disposed of by any party on, under, in or about such Building or land.
 Tenant has no actual knowledge of any underground storage tanks on the
property.




As used here, "Hazardous Substance" means any substance, material or waste
(including petroleum and petroleum products) which is designated, classified or
regulated as being "toxic" or "hazardous" or a "pollutant" or which is similarly
designated, classified or regulated, under any federal, state or local law,
regulation or ordinance.




5.

Tenant acknowledges the right of Bedford, Bank and Bedford’s future lenders to
rely upon the statements and representations of Tenant contained in this
Certificate and further acknowledges that any purchase by Bedford of the
property which includes the Premises and the Building, and any loan made by Bank
to Bedford and secured in whole or in part by the property which includes the
Premises and the Building, will be made and entered into in material reliance on
this Certificate.  Tenant hereby agrees to furnish Bank or Bedford with such
other and further estoppel certificates as Bank or Bedford may reasonably
request.







"Tenant"




_____________________________________

a ____________________________________







By: __________________________________

Name: _______________________________

Title: _________________________________

Date: _________________________________










- # -

Northport/Purchase Contract 12/16/03






EXHIBIT 1




Lease Documents







The following constitute the Lease and all of the modifications, amendments,
supplements, side letters, addenda and riders of and to it:




1.







2.







3.










- # -

Northport/Purchase Contract 12/16/03






EXHIBIT H




FINANCIAL AGREEMENT AND ESCROW INSTRUCTIONS




This Financial Agreement and Escrow Instructions (the “Financial Agreement” or
“Instructions”), with an Effective Date of ________________, 2003, is entered
into by and between Bedford Property Investors, Inc., a Maryland corporation
(“Bedford”), and Jackson-Shaw / Northport Limited Partnership, a Nevada limited
partnership (“Owner”).




RECITALS




A.

On ___________, 2003, pursuant to a Purchase Agreement and Escrow Instructions
dated October ___, 2003 (the “Purchase Agreement”), Bedford purchased from Owner
certain real property commonly described as the southeast corner of Cheyenne
Avenue and Barnett Avenue, North Las Vegas, Clark County, Nevada, along with six
buildings containing approximately 126,209 rentable square feet of space located
thereon (hereinafter the “Property”).  Unless otherwise provided, capitalized
terms used herein shall have the same meanings as in the Purchase Agreement.




B.

Owner and Bedford agree that a portion of the Purchase Price will be held in a
separate escrow account as security for obligations of Owner under the Purchase
Agreement.  Owner has guaranteed the payment to Bedford of certain rent amounts
as to the Vacant Suites, all in accordance with Section 10.3 of the Purchase
Agreement (the “Owner Obligations”).




C.

This Financial Agreement is being established for the purpose of setting forth
Owners obligations to reimburse Bedford and for having Escrow Holder receive a
portion of the funds, apply and disburse payments and otherwise perform as
provided herein, for the benefit of Owner and Bedford.




AGREEMENT




NOW, THEREFORE, in consideration of the premises and other mutual covenants
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties do hereby covenant
and agree as follows:




1.

Vacant Suites.  Set forth on Exhibit 1 attached hereto and incorporated herein
by this reference is a list of the Vacant Suites on the Property for which Owner
has guaranteed the Owner Obligations.




2.

Financial Agreement Funds.  Owner and Bedford hereby acknowledge and agree that
the sum of $389,439.36 (“Holdback Monies”) is the full maximum amount of the
Owner Obligations.  Owner agrees to deposit said sum with Escrow Holder out of
the Purchase Price funds at Closing under the Purchase Agreement to be held by
Escrow Agent in an interest bearing account and administered by Escrow Holder in
accordance with the provisions hereof.  Escrow Holder is hereby authorized and
instructed to receive, deposit, hold and disburse the Holdback Monies pursuant
to the terms and provisions of this Financial Agreement.




3.

Interest-Bearing Account.  Escrow Holder shall place the Holdback Monies in an
interest bearing, market interest or similar income account (the “Account”) as
hereinafter directed by Owner and Bedford.  Interest on the Holdback Monies
shall remain part of the Account until the completion of the Owner Obligations.
 Owner hereby grants Bedford a security interest in and to the Holdback Monies
to secure the Owner Obligations and the Holdback Monies shall be deemed to be
held by Escrow Holder for Bedford subject only to the duties to return monies to
Owner set forth herein and in the Purchase Agreement.




4.

Rent Payments.  Escrow Holder shall disburse from the Account to Bedford at the
first of each month the amount of “Monthly Rent Payment” for each of the Vacant
Suites shown on Exhibit 1 subject to the reductions set forth in the remainder
of this paragraph.  If Owner has obtained a Qualifying Lease as to any Vacant
Suite shown on Exhibit 1, and all of the conditions precedent to terminating
Owners obligation to pay rent set forth in Section 10.3 of the Purchase
Agreement have been satisfied, there shall be no further Monthly Rent Payment
made to Bedford under this Financial Agreement as to that Vacant Suite.  In
addition, Owner shall be entitled to a refund from the Holdback Monies a sum
computed by subtracting all of the Monthly Rent Payments made under this
Financial Agreement as to that Vacant Suite from the Maximum Total Expense for
that Vacant Suite as shown on Exhibit 1 .  For example, if a tenant entered into
a Qualifying Lease for Vacant Suite 601 with rent commencing on the fifth month
after the Closing Date, and assuming Owner had paid the Owner Obligations for
the first four months on that Vacant Suite, Owner would be entitled to a refund
of $130,819 . 04 [156,478.08 – ($6,414.76 x 4)] from the Holdback Monies.  




5.

Final Disbursement.  [Intentionally Omitted].




6.

Bedford Request for Reimbursement.  Prior to any payment, refund or
reimbursement from the Holdback Monies, or any portion thereof, to or for the
benefit of Bedford in accordance with these Instructions, Bedford shall give
written Notice (the “Request Notice”) to Escrow Holder and Owner of such
request, claim or entitlement (“Request”) and the basis and purpose thereof.
 Unless Owner objects to such Request by Notice in writing to Bedford and Escrow
Holder within ten days after receipt by Escrow Holder and Owner of the Request
Notice, Escrow Holder shall disburse to or for the benefit of Bedford the amount
so requested as stated in the Request Notice.  If Owner has timely objected
thereto, Escrow Holder shall not disburse the requested monies pending
resolution of the conflicting claims or of any interpleader resulting therefrom.




7.

Owner Request for Reimbursement.  Except as set forth in Section 5 above, prior
to any payment, refund or reimbursement from the Holdback Monies, or any portion
thereof, to or for the benefit of Owner in accordance with these Instructions,
Owner shall give a Request Notice to Escrow Holder and Bedford of such Request
and the basis and purpose thereof.  Unless Bedford objects to such Request by
Notice in writing to Owner and Escrow Holder within ten  days after receipt by
Escrow Holder and Bedford of the giving of such notice, Escrow Holder shall
disburse to or for the benefit of Owner the amount so requested as stated in the
Request Notice.  If Bedford has timely objected thereto, Escrow Holder shall not
disburse the requested monies pending resolution of the conflicting claims or of
any interpleader resulting therefrom.  




8.

Escrow Disbursement.  Bedford and Owner authorize Escrow Holder, after
expiration of the ten day periods in Paragraphs 6 and 7 above without objection
from another party hereto, to act and rely upon the Request and the instructions
of Bedford and Owner.




9.

Method of Disbursement.  Disbursement of any funds may be made by wire transfer
or by checks of Escrow Holder from the Account.  Escrow Holder shall be under no
obligation to disburse any funds represented by check or by draft, and no check
or draft shall be payment to Escrow Holder in compliance with any requirements
of the party giving said check or draft, until it is advised by the bank which
issued such check or draft that such check or draft has been honored, unless
Escrow Holder specifically agrees in writing to accept liability for the
sufficiency thereof.




10.

Conflict Resolution.  Owner and Bedford authorize Escrow Holder, in the event
any conflicting Request is made upon Escrow Holder concerning these
Instructions, or in the event of any objection by Bedford or Owner to a Request
received from the other, as provided in Paragraphs 6 and 7 above, to hold any
money and documents deposited pursuant to these Instructions, until a final
decision has determined the rights of Bedford and Owner, or to interplead said
parties, monies or documents.  Deposit by Escrow Holder of said monies or
documents, after deducting therefrom its reasonable charges, expenses and
attorneys’ fees incurred in connection with any such arbitration, shall relieve
Escrow Holder of all further liability and responsibility, save and except any
liability or responsibility arising from Escrow Holder’s negligence or willful
misconduct.




11.

Additional Documents.  Bedford and Owner shall deliver to Escrow Holder all
documents, and do or cause to be done all other things necessary, in the
reasonable judgment of Escrow Holder, to enable it to comply with these
Instructions.




12.

Hold Harmless.  Bedford and Owner, except for Escrow Holder’s negligence or
willful misconduct, will indemnify and save harmless Escrow Holder against all
reasonable costs, damages, attorneys’ fees, expert witness fees, expenses and
liabilities as determined by a court and not by a jury, which Escrow Holder may
incur or sustain in connection with these Instructions or any court action
arising therefrom, and will pay the same upon demand.




13.

Amendment.  Bedford and Owner agree and direct that no notice of any amendment
or change and no change in these Instructions shall be of effect unless given in
writing and accepted by Escrow Holder, and signed by both Bedford and Owner, and
that these Instructions together with any subsequent instructions given mutually
by Bedford and Owner to Escrow Holder in connection herewith, shall constitute
the complete Instructions, notwithstanding any agreement which Bedford or Owner
may have concerning the Holdback Monies or any documents or other monies
deposited with Escrow Holder.




14.

Document Retention.  Escrow Holder may destroy its file and contents therein
three years after the date of the final disbursement of funds from the Holdback
Monies in accordance herewith.  No action against Escrow Holder arising under
these Instructions shall be commenced more than three years from the date of the
occurrence of the act or matter upon which the cause of action is predicated.




15.

Escrow Resignation.  If Escrow Holder is unable or unwilling in its sole
discretion to comply with these Instructions for any reason and without specific
cause, Escrow Holder is entitled to resign upon written notice of resignation
mailed to the parties at least 20 days prior to the effective date of such
resignation, at which time Escrow Holder is directed to pay the balance of the
Holdback Monies and any other funds then held by Escrow Holder, and deliver any
documents held by Escrow Holder, to the party entitled to same, or to interplead
any said funds and documents in accordance with the provisions herein.




16.

Notice .  Any notice, request, demand, consent, approval or other communication
(any of which is hereinafter called “Notice”) provided or permitted under this
Agreement shall be in writing, signed by the party giving such Notice, and shall
be deemed to have been given:  (a) upon hand delivery prior to 5:00 p.m. local
time of the recipient, (b) one day after acceptance by Fed Ex or other reliable
overnight courier service for delivery the next business day, ( c) upon delivery
if transmitted by facsimile prior to 5:00 p.m. local time of the recipient , or
(d) two days after the postmark date if deposited in the United States mail,
registered or certified mail, postage prepaid, return receipt required, and
addressed as follows:




If to Bedford:

Bedford Property Investors, Inc.

270 Lafayette Circle

Lafayette, CA 94549

Attn.:  Stephen M. Silla

Fax :  (925) 283-8480




With a copy to:

Bedford Property Investors, Inc.

3002 Dow Avenue, Suite 220

Tustin, CA 92780

Attn.:  Mark Yorita

Fax :  (714) 838-8353













If to Owner:

Jackson-Shaw/Northport Limited Partnership

c/o Jackson – Shaw Company

4890 Alpha Road, Suite 100

Dallas, Texas  75244-4639

Attn.:  Jill Warren

Fax :  (972) 628-7444













With a copy to:

Jackson-Shaw/Northport Limited Partnership

c/o Jackson – Shaw Company

3900 S. Paradise Road, Suite 101

Las Vegas, Nevada  89109-0932

Attn:  Mike Carroll

Fax :  (702) 732- 7229




And:

Goold Patterson Ales Roadhouse & Day

4496 S. Pecos Road

Las Vegas, Nevada  89121-5030

Attn:  Jeffrey D. Patterson, Esq.

Fax :   (702) 436-2650




To Escrow Holder:

First American Title Insurance Company

1850 Mt. Diablo Blvd., Suite 300




Walnut Creek, CA  94596

Attention:   Pamela Nicolini




Faz:  (925) 927-2180

Escrow No.:  ________________




17.

Document Conflict.  In the event of any conflict between the provisions of this
Financial Agreement and the Purchase Agreement, or in the event of any
inconsistencies or ambiguities, the terms of the Purchase Agreement shall
prevail.  This Financial Agreement does not alter any obligations of the parties
found in the Purchase Agreement.




18.

Counterparts.  These Instructions may be executed in any number of counterparts,
each of which, when executed and delivered, shall be deemed an original, but all
of which together will constitute one binding agreement.




19.

Defined Terms.  Capitalized terms used herein and not defined herein shall have
the meaning given to them in the Purchase Agreement.




20.

Attorney’s Fees.  In any action between the parties to enforce any of the terms
of this Financial Agreement, the prevailing party shall be entitled to recover
all expenses, including, but not limited to, reasonable attorney’s fees.




21.

Governing Law.  This Financial Agreement is intended to be performed in the
State of Nevada and shall be construed and enforced in accordance with the laws
of the State of Nevada.




22.

Binding Effect.  The terms, conditions, provisions and undertakings of this
Financial Agreement shall be binding upon and inure to the benefit of each of
the parties, their respective heirs, personal representatives, successors and
assigns.




23.

Construction.  The parties acknowledge that each party and its counsel have
reviewed and approved this Financial Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Financial
Agreement or any amendments or exhibits hereto.




IN WITNESS WHEREOF, the parties hereto have executed this Financial Agreement as
of the Effective Date




OWNER:

JACKSON-SHAW / NORTHPORT LIMITED PARTNERSHIP,
a Nevada limited partnership




By:

Jackson – Shaw / Nevada, Inc.,

a Nevada corporation, General Partner




By:




Name: ________________________



Title: _________________________




BEDFORD:




Bedford Property Investors, Inc., a Maryland corporation







By:  _____________________________

        Stephen M. Silla,

        Senior Vice President







AGREED AND ACCEPTED:




First American Title Insurance Company







By:




Its:














- # -

Northport/Purchase Contract 12/16/03









 

Exhibit 1

            

Owner Holdback:  $389,439.36

               

Monthly

Monthly

Maximum

 

Rent

Rent

Total Rent

Suite No. – Sq. Ft.

Mo. 1-12

Mo. 13-24

Expense

         

3825-601 – 5,258

$6,414.76

$6,625.08

$156,478.08

3825-603 – 3,838

$4,682.36

$4,835.88

$114,218.88

3825-604 – 3,990

$4,867.80

$5,027.40

$118,742.40

    

      Total – 13,086

  

$389,439.36










- # -

Northport/Purchase Contract 12/16/03






EXHIBIT I




Legal Description of Option Property







All of that certain real property located in Clark County, Nevada described as
follows:




[If no legal description of the Option Property is supplied at the time of
execution of this Agreement, the legal description shall be as approved by
Bedford in connection with its title review under Article 4 of this Agreement.]




Option Parcel 1:  Assessor’s Parcel No. 139-18-511-004




Option Parcel 2:  Assessor’s Parcel No.  139-17-101-003













- # -

Northport/Purchase Contract 12/16/03


